Exhibit 10.4

Execution Version

WARRANT AGREEMENT

dated as of February 28, 2017

among

STONE ENERGY CORPORATION

(AS REORGANIZED),

COMPUTERSHARE INC.

and

COMPUTERSHARE TRUST COMPANY, N.A.,

as Warrant Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Article 1 Definitions

     1  

Section 1.01

  

Certain Definitions

     1  

Article 2 Issuance, Execution and Transfer of Warrants

     6  

Section 2.01

  

Issuance of Warrants

     6  

Section 2.02

  

Execution and Authentication of Warrants

     7  

Section 2.03

  

Registration, Transfer, Exchange and Substitution

     8  

Section 2.04

  

Form of Global Warrant Certificate

     9  

Section 2.05

  

Cancellation of Global Warrant Certificate

     9  

Section 2.06

  

Restrictions on Transfer

     9  

Article 3 Exercise and Settlement of Warrants

     10  

Section 3.01

  

Exercise of Warrants

     10  

Section 3.02

  

Procedure for Exercise

     10  

Section 3.03

  

Settlement of Warrants

     11  

Section 3.04

  

Delivery of Common Stock

     12  

Section 3.05

  

No Fractional Shares to Be Issued

     13  

Section 3.06

  

Obligations of the Warrant Agent

     13  

Section 3.07

  

Validity of Exercise

     14  

Section 3.08

  

Direction of Warrant Agent

     14  

Article 4 Adjustments

     15  

Section 4.01

  

Adjustments to Exercise Price

     15  

Section 4.02

  

Adjustments to Number of Warrants

     18  

Section 4.03

  

Certain Distributions of Rights and Warrants

     19  

Section 4.04

  

Stockholder Rights Plans

     19  

Section 4.05

  

Restrictions on Adjustments

     20  

Section 4.06

  

Successor upon Consolidation, Merger and Sale of Assets

     21  

Section 4.07

  

Adjustment upon Reorganization Event

     22  

Section 4.08

  

Common Stock Outstanding; Shares Reserved for Issuance on Exercise

     24  

Section 4.09

  

Calculations

     24  

Section 4.10

  

Notice of Adjustments

     25  

Section 4.11

  

Warrant Agent Not Responsible for Adjustments or Validity

     25  

Section 4.12

  

Statements on Warrants

     25  

Section 4.13

  

Effect of Adjustment

     26  

Article 5 Other Provisions Relating to Rights of Global Warrant Holder

     26  

Section 5.01

  

No Rights as Stockholders

     26  

Section 5.02

  

Mutilated or Missing Warrant Certificates

     26  

Section 5.03

  

No Impairment

     27  

Section 5.04

  

Modification, Waiver and Meetings

     27  

Section 5.05

  

Notices of Record Date, etc.

     28  

Article 6 Concerning the Warrant Agent and Other Matters

     29  

Section 6.01

  

Payment of Certain Taxes

     29  

 

i



--------------------------------------------------------------------------------

Section 6.02

  

Certain Tax Filings

     29  

Section 6.03

  

Change of Warrant Agent

     30  

Section 6.04

  

Compensation; Further Assurances

     31  

Section 6.05

  

Reliance on Counsel

     31  

Section 6.06

  

Proof of Actions Taken

     32  

Section 6.07

  

Correctness of Statements

     32  

Section 6.08

  

Validity of Agreement

     32  

Section 6.09

  

Use of Agents

     32  

Section 6.10

  

Liability of Warrant Agent

     33  

Section 6.11

  

Legal Proceedings

     33  

Section 6.12

  

Actions as Agent

     34  

Section 6.13

  

Appointment and Acceptance of Agency

     34  

Section 6.14

  

Successors and Assigns

     34  

Section 6.15

  

Notices

     34  

Section 6.16

  

Applicable Law; Jurisdiction

     35  

Section 6.17

  

Waiver of Jury Trial

     36  

Section 6.18

  

Benefit of this Warrant Agreement

     36  

Section 6.19

  

Registered Global Warrant Holder

     36  

Section 6.20

  

Headings

     36  

Section 6.21

  

Counterparts

     36  

Section 6.22

  

Entire Agreement

     37  

Section 6.23

  

Severability

     37  

Section 6.24

  

Damages

     37  

Section 6.25

  

Survival

     37  

Section 6.26

  

Confidential Information

     37  

Section 6.27

  

Force Majeure

     37  

 

SCHEDULE A

  

SCHEDULE OF INCREASES OR DECREASES IN WARRANTS

EXHIBIT A

  

FORM OF GLOBAL WARRANT CERTIFICATE

EXHIBIT B

  

FORM OF EXERCISE NOTICE

EXHIBIT C

  

WARRANT AGENT FEE SCHEDULE

 

ii



--------------------------------------------------------------------------------

WARRANT AGREEMENT

This Warrant Agreement (“Warrant Agreement”) dated as of February 28, 2017 is
among Stone Energy Corporation, a Delaware corporation (the “Company”),
Computershare Inc., a Delaware corporation (“Computershare”), and its wholly
owned subsidiary Computershare Trust Company, N.A., a federally chartered trust
company (collectively, with Computershare, the “Warrant Agent”).

WITNESSETH THAT:

WHEREAS, pursuant to the terms and conditions of the Second Amended Joint
Prepackaged Plan of Reorganization of the Company and its debtor affiliates,
dated December 28, 2016, as the same may be amended, modified or restated from
time to time (the “Plan”) relating to the reorganization under Chapter 11 of
title 11 of the United States Code (the “Bankruptcy Code”) of the Company and
certain of its direct and indirect Subsidiaries (as defined below), the holders
of Common Stock (as defined below) to be cancelled on the date the Plan becomes
effective (such parties, the “Initial Warrant Holders”) are to be issued
Warrants (as defined below) exercisable until the Expiration Date (as defined
below), to purchase up to an aggregate of 3,529,412 shares of Common Stock at an
exercise price of $42.04 per share, as the same may be adjusted pursuant to
Article 4 hereof (the “Exercise Price”);

WHEREAS, the Warrants and the underlying shares of Common Stock are being issued
in an offering in reliance on the exemption from the registration requirements
of the Securities Act (as defined below) afforded by Section 1145 of the
Bankruptcy Code, and of any applicable state securities or “blue sky” laws; and

WHEREAS, the Company desires that the Warrant Agent act on behalf of the
Company, and the Warrant Agent is willing to act, in connection with the
issuance, exchange, Transfer (as defined below), substitution and exercise of
Warrants.

NOW THEREFORE in consideration of the mutual agreements herein contained, the
Company and the Warrant Agent agree as follows:

Article 1

Definitions

Section 1.01    Certain Definitions. As used in this Warrant Agreement, the
following terms shall have their respective meanings set forth below:

“Appropriate Officer” means the Chief Executive Officer, President, the Chief
Financial Officer, any Executive Vice President, any Senior Vice President or
any Vice President, any Treasurer or Secretary of the Company.

“Authentication Order” means a Company Order for authentication and delivery of
Warrants.

 

1



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such first specified Person.

“Authorized Share Failure” has the meaning set forth in Section 4.08(c).

“Bankruptcy Code” has the meaning set forth in the Recitals.

“Beneficial Owner” means any Person beneficially owning an interest in a Global
Warrant, which interest is credited to the account of a direct participant in
the Depository for the benefit of such Person through the book-entry system
maintained by the Depository (or its agent)). For the avoidance of doubt, a
Participant may also be a Beneficial Owner.

“Board” means the board of directors of the Company or any committee of such
board duly authorized to exercise the power of such board with respect to the
matters provided for in this Warrant Agreement as to which the board is
authorized or required to act.

“Business Day” means any day other than a Saturday or Sunday or other day on
which the New York Stock Exchange or banking institutions in the state of New
York are authorized or obligated by law or executive order to close.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of the Company and all
warrants or options to acquire such capital stock.

“Cash” means such coin or currency of the United States as at any time of
payment is legal tender for the payment of public and private debts.

“Charter” means the certificate of incorporation of the Company, as amended.

“Close of Business” means 5:00 p.m., New York City time.

“Closing Date” means the effective date of the Plan.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” has the meaning set forth in the preamble.

“Company Order” means a written order signed in the name of the Company by any
two officers, at least one of whom must be Chief Executive Officer, Chief
Financial Officer, Treasurer, Assistant Treasurer or Controller, and delivered
to the Warrant Agent.

“Computershare” has the meaning set forth in the preamble.

“Confidential Fees” has the meaning set forth in Section 6.26.

“Confidential Information” has the meaning set forth in Section 6.26.

 

2



--------------------------------------------------------------------------------

“Convertible Securities” means options, rights, warrants or other securities
convertible into or exchangeable or exercisable for shares of Common Stock.

“Depository” means The Depository Trust Company, its nominees, and their
respective successors.

“Ex-Date” means with respect to an issuance or distribution, the first date on
which the Common Stock can be traded without the right to receive an issuance or
distribution.

“Exempt Transaction” shall mean a merger, reorganization or consolidation that
results in the voting securities of the Company outstanding immediately prior
thereto continuing to represent immediately following such merger,
reorganization or consolidation (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation (or the
ultimate parent company of the Company or such surviving entity).

“Excepted Combination” means a Fundamental Equity Change where (i) the acquirer
is a true third party and not an Affiliate of the Company or any of its or its
Affiliates’ officers, directors, employees or stockholders and (ii) all of the
equity held by equity holders of the Company (other than existing management) is
extinguished or replaced by equity in a different Person (other than a
Fundamental Equity Change in which the equity interests in the Company are
replaced in a merger or other corporate combination with equity in the surviving
Person that represents more than 50% of the total equity in the surviving
Person).

“Exercise Date” has the meaning set forth in Section 3.02(b).

“Exercise Notice” means, for any Warrant, the exercise notice set forth on the
reverse of the Warrant Certificate, substantially in the form set forth in
Exhibit B hereto.

“Exercise Price” has the meaning set forth in the Recitals.

“Expiration Date” means, for any Warrant, the earlier of (i) February 28, 2021
and (ii) the date of consummation of (A) any Qualified Asset Sale, (B) the sale,
lease, conveyance or other transfer of all or substantially all of the
consolidated assets of the Company and its Subsidiaries in one transaction or a
series of related transactions to any Person that is not a Qualified Asset Buyer
or (C) any Excepted Combination.

“Fair Value” means the price per share of the Common Stock as of a specified
date or the fair market value of distributed property as of a specified date,
per share, determined as follows:

(i)    if the shares of Common Stock or other security are listed on the New
York Stock Exchange, the closing sale price per share of Common Stock or other
security (or if no closing sale price is reported, the last reported sale price)
on such date on the New York Stock Exchange;

(ii)    if the shares of Common Stock or other security are not listed on the
New York Stock Exchange, the closing sale price per share of Common Stock or
other security

 

3



--------------------------------------------------------------------------------

(or if no closing sale price is reported, the last reported sale price) on such
date in composite trading for the principal U.S. national or regional securities
exchange on which the shares of Common Stock or other security are then listed;

(iii)    if the shares of Common Stock or other security are not listed on a
U.S. national or regional securities exchange, the last quoted bid price per
share of Common Stock or other security in the over-the-counter market on the
relevant date as reported by Pink OTC Markets Inc. or a similar organization; or

(iv)    if the shares of Common Stock or other security are not listed on a U.S.
national or regional securities exchange or quoted as described in clause
(iii) above or in the case of other distributed property, the price per share of
the Common Stock as of a specified date or the fair market value of distributed
property as of a specified date, per share, as applicable, on the relevant date
as determined in good faith by the Board and, if the Board elects to engage the
same, upon the advice of an independent appraiser selected by the Board.

“Full Physical Settlement” means the settlement method pursuant to which an
exercising Beneficial Owner shall be entitled to receive from the Company, for
each Warrant exercised, a number of shares of Common Stock equal to the Full
Physical Share Amount in exchange for payment by the Beneficial Owner of the
Exercise Price.

“Full Physical Share Amount” has the meaning set forth in Section 3.03(b).

“Fundamental Equity Change” has the meaning set forth in Section 4.06(a).

“Funds” has the meaning set forth in Section 3.02(d).

“Funds Account” has the meaning set forth in Section 3.02(d).

“Global Warrant” means a Warrant in the form of a Global Warrant Certificate.

“Global Warrant Certificate” means any certificate representing the Warrants
satisfying the requirements set forth in Section 2.04.

“Global Warrant Holder” means Cede & Co. or such other entity designated by the
Depository.

“Initial Warrant Holders” has the meaning set forth in the Recitals.

“Management Stock Option Plan” has the meaning set forth in the Plan.

“Net Share Amount” has the meaning set forth in Section 3.03(c).

“Net Share Settlement” means the settlement method pursuant to which an
exercising Beneficial Owner shall be entitled to receive from the Company, for
each Warrant exercised, a number of shares of Common Stock equal to the Net
Share Amount without any payment therefor.

 

4



--------------------------------------------------------------------------------

“Non-Public Information” has the meaning set forth in Section 6.26.

“Non-Qualified Asset Sale” has the meaning set forth in Section 4.06(d).

“Number of Warrants” means the “Number of Warrants” specified on the face of the
Global Warrant Certificate, subject to adjustment pursuant to Article 4.

“Offer Expiration Date” has the meaning set forth in Section 4.01(c).

“Officer’s Certificate” means a certificate signed by any two officers of the
Company, at least one of whom must be its Chief Executive Officer, its Chief
Financial Officer, its Treasurer, an Assistant Treasurer, or its Controller.

“Open of Business” means 9:00 a.m., New York City time.

“Participant” means any direct participant of the Depository, the account of
which is credited with a beneficial interest in the Global Warrant for the
benefit of a Beneficial Owner through the book-entry system maintained by the
Depository (or its agent).

“Person” means an individual, partnership, firm, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

“Plan” has the meaning set forth in the Recitals.

“Qualified Asset Buyer” means any Person (i) who is not a true third party or is
an Affiliate of the Company or any of its or its Affiliates’ officers,
directors, employees or stockholders or (ii) a majority of which Person’s total
outstanding equity upon consummation of a Qualified Asset Sale shall be held by
Persons who are equityholders in the Company immediately prior to the
consummation of such Qualified Asset Sale.

“Qualified Asset Sale” has the meaning set forth in Section 4.06(c).

“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Stock have the right to
receive any Cash, securities or other property or in which Common Stock (or
other applicable security) is exchanged for or converted into any combination of
Cash, securities or other property, the date fixed for determination of holders
of Common Stock entitled to receive such Cash, securities or other property
(whether such date is fixed by the Board or by statute, contract or otherwise).

“Redemption Price” has the meaning set forth in Section 4.06(d).

“Reference Property” has the meaning set forth in Section 4.07(a).

“Reorganization Event” has the meaning set forth in Section 4.07(a).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

 

5



--------------------------------------------------------------------------------

“Settlement Date” means, in respect of a Warrant that is exercised hereunder,
the third Business Day immediately following the Exercise Date for such Warrant.

“Subsidiary” means, as to any Person, any corporation, partnership, limited
liability company or other organization, whether incorporated or unincorporated,
of which at least a majority of the securities or other interests having by
their terms voting power to elect a majority of the Board or others performing
similar functions with respect to such corporation or other organization is
directly or indirectly beneficially owned or controlled by such party or by any
one or more of its subsidiaries, or by such party and one or more of its
subsidiaries.

“Transfer” means, with respect to any Warrant, to directly or indirectly
(whether by act, omission or operation of law), sell, exchange, transfer,
hypothecate, negotiate, gift, convey in trust, pledge, assign, encumber, or
otherwise dispose of, or by adjudication of a Person as bankrupt, by assignment
for the benefit of creditors, by attachment, levy or other seizure by any
creditor (whether or not pursuant to judicial process), or by passage or
distribution of Warrants under judicial order or legal process, carry out or
permit the transfer or other disposition of, all or any portion of such Warrant.

“Transferee” means a Person to whom any Warrant (or interest in the Global
Warrant) is Transferred.

“Trigger Event” has the meaning set forth in Section 4.03(a).

“Unit of Reference Property” has the meaning set forth in Section 4.07(a).

“Warrant” means a warrant of the Company exercisable for one share of Common
Stock as provided herein, and issued pursuant to this Warrant Agreement with the
terms, conditions and rights set forth in this Warrant Agreement.

“Warrant Agent” has the meaning set forth in the preamble.

“Warrant Agreement” has the meaning set forth in the preamble.

“Warrant Register” has the meaning set forth in Section 2.03(a).

Article 2

Issuance, Execution and Transfer of Warrants

Section 2.01    Issuance of Warrants.

(a)    On the Closing Date, the Company shall initially issue and execute the
Global Warrant (in accordance with Section 2.02) evidencing an initial aggregate
Number of Warrants equal to 3,529,412 (such Number of Warrants to be subject to
adjustment from time to time as described herein) in accordance with the terms
of this Warrant Agreement and the Plan and deliver such Global Warrant to the
Warrant Agent, for authentication, along with a duly executed Authentication
Order. The Warrant Agent shall then Transfer such Global Warrant to the Global
Warrant Holder for crediting to the accounts of the applicable Participants for
the

 

6



--------------------------------------------------------------------------------

benefit of the applicable Initial Warrant Holders pursuant to the procedures of
the Depository and in accordance with the Plan on or after the Closing Date. The
Global Warrant shall evidence one or more Warrants. Each Warrant evidenced
thereby shall be exercisable (upon payment of the Exercise Price (in the case of
a Full Physical Settlement) or pursuant to Net Share Settlement and compliance
with the procedures set forth in this Warrant Agreement) for one share of Common
Stock.

(b)    All Warrants issued under this Warrant Agreement shall in all respects be
equally and ratably entitled to the benefits hereof, without preference,
priority, or distinction on account of the actual time of the issuance and
authentication or any other terms thereof. Each Warrant shall be, and shall
remain, subject to the provisions of this Warrant Agreement until such time as
all of the Warrants evidenced thereby shall have been duly exercised or shall
have expired or been canceled in accordance with the terms hereof. The Global
Warrant Holder shall be bound by all of the terms and provisions of this Warrant
Agreement as fully and effectively as if the Global Warrant Holder had signed
the same.

(c)    Any Warrant that is forfeited by a Beneficial Owner, cancelled as a
result of being unclaimed in accordance with Section E of Article VII of the
Plan, or repurchased by the Company shall be deemed to be no longer outstanding
for all purposes of this Warrant Agreement.

Section 2.02    Execution and Authentication of Warrants.

(a)    The Global Warrant Certificate shall be executed on behalf of the Company
by the Chief Executive Officer, any Executive Vice President, any Senior Vice
President or any Vice President of the Company and attested by its Secretary or
any one of its Assistant Secretaries. The signature of any of these officers on
the Global Warrant Certificate may be manual or in the form of a facsimile or
other electronically transmitted signature (including, without limitation,
electronic transmission in portable document format (.pdf)).

(b)    A Global Warrant Certificate bearing the manual or facsimile signatures
of individuals, each of whom was, at the time he or she signed the Global
Warrant Certificate or his or her facsimile signature was affixed to the Global
Warrant Certificate, as the case may be, a proper officer of the Company, shall
bind the Company, notwithstanding that such individuals or any of them have
ceased to hold such offices prior to the authentication and delivery of such
Global Warrant by the Warrant Agent or did not hold such offices at the date of
such Global Warrant.

(c)    The Global Warrant shall not be entitled to any benefit under this
Warrant Agreement or be valid or obligatory for any purpose unless there appears
on the Global Warrant Certificate a certificate of authentication substantially
in the form provided for herein executed by the Warrant Agent, and such
signature upon the Global Warrant Certificate shall be conclusive evidence, and
the only evidence, that such Global Warrant has been duly authenticated and
delivered hereunder. The Global Warrant shall not be entitled to any benefit
under this Warrant Agreement or be valid or obligatory for any purpose unless
there appears on such Warrant the countersignature of the Global Warrant Holder.
The signature of the Warrant Agent on the Global Warrant Certificate may be in
the form of a facsimile or other electronically transmitted signature
(including, without limitation, electronic transmission in portable document
format (.pdf)).

 

7



--------------------------------------------------------------------------------

Section 2.03    Registration, Transfer, Exchange and Substitution.

(a)    The Warrant Agent shall, upon receipt of such Global Warrant and
Authentication Order, authenticate the Global Warrant in accordance with
Section 2.02 and register such Global Warrant in the Warrant Register. The
Global Warrant shall be dated as of the Closing Date and, subject to the terms
hereof, shall evidence the only Warrants issued or outstanding under this
Warrant Agreement. The Global Warrant shall be deposited with the Warrant Agent
as custodian for the Depository. The Company shall cause to be kept at the
office of the Warrant Agent, and the Warrant Agent shall maintain, a register
(the “Warrant Register”) in which the Company shall provide for the registration
of the Global Warrant and Transfers, exchanges or substitutions of the Global
Warrant as provided herein. Any Global Warrant issued upon any registration of
Transfer or exchange of or substitution for the Global Warrant shall be a valid
obligation of the Company, evidencing the same obligations, and entitled to the
same benefits under this Warrant Agreement, as the Global Warrant surrendered
for such registration of Transfer, exchange or substitution.

(b)    Transfers of a Global Warrant shall be limited to Transfers in whole, and
not in part, to the Company, the Depository, their successors, and their
respective nominees. A Global Warrant may be Transferred to such parties upon
the delivery of a written instruction of Transfer in form reasonably
satisfactory to the Warrant Agent and the Company, duly executed by the Global
Warrant Holder or by such Global Warrant Holder’s attorney, duly authorized in
writing. No such Transfer shall be effected until, and the Transferee shall
succeed to the rights of the Global Warrant Holder only upon, final acceptance
and registration of the Transfer in the Warrant Register by the Warrant Agent.
Prior to the registration of any Transfer of the Global Warrant by the Global
Warrant Holder as provided herein, the Company, the Warrant Agent, and any agent
of the Company or the Warrant Agent may treat the Person in whose name such
Global Warrant is registered as the owner thereof for all purposes,
notwithstanding any notice to the contrary. To permit a registration of a
Transfer of a Global Warrant, the Company shall execute the Global Warrant
Certificate at the Warrant Agent’s request and the Warrant Agent shall
authenticate such Global Warrant Certificate. The Global Warrant Certificate
shall be deposited on or after the date hereof with the Warrant Agent. No
service charge shall be made for any such registration of Transfer. A party
requesting transfer of the Global Warrant must provide any evidence of authority
that may be required by the Warrant Agent, including but not limited to, a
signature guarantee from an eligible guarantor institution participating in a
signature guarantee program approved by the Securities Transfer Association,
Inc.

(c)    Interests of Beneficial Owners in a Global Warrant registered in the name
of the Depository or its nominee shall only be Transferred in accordance with
the procedures of the Depository, the applicable Participant and applicable Law.

(d)    So long as any Global Warrant is registered in the name of the Depository
or its nominee, the Beneficial Owners shall have no rights under this Warrant
Agreement with respect to such Global Warrant held on their behalf by the
Depository, and the Depository may be treated by the Company, the Warrant Agent
and any agent of the Company or the Warrant

 

8



--------------------------------------------------------------------------------

Agent as the absolute owner of such Global Warrant for all purposes.
Accordingly, any such Beneficial Owner’s interest in such Global Warrant will be
shown only on, and the Transfer of such interest shall be effected only through,
records maintained by the Depository or its nominee or the applicable
Participant, and neither the Company nor the Warrant Agent shall have any
responsibility or liability with respect to such records maintained by the
Depository or its nominee or the applicable Participant. Notwithstanding the
foregoing, nothing herein shall prevent the Company, the Warrant Agent or any
agent of the Company or the Warrant Agent from giving effect to any written
certification, proxy or other authorization furnished by the Depository or
impair the operation of customary practices of the Depository or Participants
governing the exercise of the rights of a Beneficial Owner.

Section 2.04    Form of Global Warrant Certificate. The Global Warrant
Certificate shall be in substantially the form set forth in Exhibit A hereto and
shall have such insertions as are appropriate or required by this Warrant
Agreement and may have such letters, numbers or other marks of identification
and such legends and endorsements, stamped, printed, lithographed or engraved
thereon, as the Company may deem appropriate and as are not inconsistent with
the provisions of this Warrant Agreement, such as may be required to comply with
this Warrant Agreement, any law or any rule of any securities exchange on which
Warrants may be listed, and such as may be necessary to conform to customary
usage.

Section 2.05    Cancellation of Global Warrant Certificate. The Global Warrant
Certificate shall be promptly cancelled by the Warrant Agent upon the earlier of
(i) the Expiration Date, (ii) the replacement of the Global Warrant Certificate
as described in Section 5.02, or (iii) registration of Transfer or exercise of
all Warrants represented thereby and, except as provided in this Article 2 in
case of a Transfer or Section 5.02 in case the Global Warrant Certificate is
mutilated, defaced, lost, destroyed or stolen, no Global Warrant Certificate
shall be issued hereunder in lieu thereof.

Section 2.06    Restrictions on Transfer. Notwithstanding any other provision of
this Warrant Agreement, the Warrants are being offered and sold, and the shares
of Common Stock issuable upon exercise thereof are being offered and sold,
pursuant to an exemption from the registration requirement of Section 5 of the
Securities Act provided by Section 1145 of the Bankruptcy Code, and to the
extent that any Beneficial Owner is an “underwriter” as defined in Section
1145(b)(1) of the Bankruptcy Code, such Beneficial Owner may not be able to sell
or transfer any Warrants in the absence of an effective registration statement
under the Securities Act or an exemption from registration thereunder.
Notwithstanding anything contained in this Warrant Agreement (but without
limiting or modifying any express obligation of the Warrant Agent hereunder),
the Warrant Agent shall not be under any duty or responsibility to ensure
compliance by the Company, the Global Warrant Holder, any Beneficial Owner or
any other Person with any applicable federal or state securities or bankruptcy
Laws. By accepting a Transfer of a Warrant, (i) the applicable Participant
agrees to inform the Beneficial Owner of the limitations on Transfer set forth
in this Section 2.06, and shall instruct and direct such Beneficial Owner to
conform to the restrictions set forth herein and shall maintain any applicable
legends in its books and records and (ii) the Beneficial Owner acknowledges the
foregoing.

 

9



--------------------------------------------------------------------------------

Article 3

Exercise and Settlement of Warrants

Section 3.01    Exercise of Warrants. At any time prior to Close of Business on
the Expiration Date, each Warrant (which may include fractional Warrants) may be
exercised in accordance with this Article 3. Any Warrants not exercised prior to
such time shall expire unexercised and all rights thereunder and all rights in
respect thereof under this Warrant Agreement shall cease as of the Close of
Business on the Expiration Date.

Section 3.02    Procedure for Exercise.

(a)    To exercise each Warrant, a Beneficial Owner must arrange for (i) the
delivery of the Exercise Notice properly completed and duly executed by its
applicable Participant to the office of the Warrant Agent designated for such
purpose and the Company, (ii) if Full Physical Settlement is elected, payment to
the Warrant Agent in an amount equal to the respective Exercise Price for each
Warrant to be exercised together with all applicable taxes and charges thereto,
(iii) delivery of each Warrant to be exercised through the facilities of the
Depository and (iv) compliance with all other procedures established by the
Depository, the applicable Participant and the Warrant Agent for the exercise of
Warrants.

(b)    The date on which all requirements for exercise set forth in this
Section 3.02 in respect of a Warrant are satisfied is the “Exercise Date” for
such Warrant.

(c)    Subject to Section 3.02(f), any exercise of a Warrant pursuant to the
terms of this Warrant Agreement shall be irrevocable and enforceable in
accordance with its terms.

(d)    All funds received by the Warrant Agent under this Warrant Agreement that
are to be distributed or applied by the Warrant Agent in the performance of
services in accordance with this Warrant Agreement (the “Funds”) shall be held
by Computershare as agent for the Company and deposited in one or more bank
accounts to be maintained by Computershare in its name as agent for the Company
(the “Funds Account”). Until paid pursuant to the terms of this Warrant
Agreement, Computershare will hold the Funds through the Funds Account in:
deposit accounts of commercial banks with Tier 1 capital exceeding $1 billion or
with an average rating above investment grade by S&P (LT Local Issuer Credit
Rating), Moody’s (Long Term Rating) and Fitch Ratings, Inc. (LT Issuer Default
Rating), each as reported by Bloomberg Finance L.P. Computershare shall have no
responsibility or liability for any diminution of the Funds that may result from
any deposit made by the Warrant Agent in accordance with this paragraph,
including any losses resulting from a default by any bank, financial institution
or other third party. Computershare may from time to time receive interest,
dividends or other earnings in connection with such deposits. The Warrant Agent
shall not be obligated to pay such interest, dividends or earnings to the
Company, any Beneficial Owner or any other party.

(e)    The Company shall assist and cooperate with any Beneficial Owner required
to make any governmental filings or obtain any governmental approvals prior to
or in connection with any exercise of a Warrant (including, without limitation,
making any filings required to be made by the Company), and any exercise of a
Warrant may be made contingent upon the making of any such filing and the
receipt of such approval.

 

10



--------------------------------------------------------------------------------

(f)    Notwithstanding any other provision of this Warrant Agreement, if the
exercise of a Warrant is to be made in connection with a registered public
offering, a Fundamental Equity Change, any Qualified Asset Sale, the sale,
lease, conveyance or other transfer of all or substantially all of the
consolidated assets of the Company and its Subsidiaries in one transaction or a
series of related transactions to any Person that is not a Qualified Asset
Buyer, any Excepted Combination or any other transaction or event, such exercise
may, at the election of the Beneficial Owner, be conditioned upon consummation
of such transaction or event in which case such exercise shall not be deemed
effective until the consummation of such transaction or event.

(g)    The Warrant Agent shall forward funds deposited in the Funds Account in a
given month by the fifth Business Day of the following month by wire transfer to
an account designated by the Company.

(h)    The Company hereby instructs the Warrant Agent to record tax basis for
newly issued shares of Common Stock as follows: the tax basis of each newly
issued share of Common Stock equals the tax basis of the exercised Warrant plus
the applicable Exercise Price. The Company shall provide to the Warrant Agent a
completed Internal Revenue Service Form 8937 no later than 90 days after the
Closing Date.1

(i)    Payment of the Exercise Price by or on behalf of a Beneficial Owner upon
exercise of Warrants, in the case of Full Physical Settlement, shall be by
federal wire or other immediately available funds payable to the order of the
Company to the account maintained by the Warrant Agent in its name as agent for
the Company. The Warrant Agent shall provide an exercising Beneficial Owner,
upon request, with the appropriate payment instructions.

Section 3.03    Settlement of Warrants.

(a)    Full Physical Settlement shall apply to each Warrant unless the
Beneficial Owner elects Net Share Settlement to apply upon exercise of such
Warrant. Such election shall be made in the Exercise Notice for such Warrant.

(b)    If Full Physical Settlement is applicable with respect to the exercise of
a Warrant, then, for each Warrant exercised by a Beneficial Owner, on the
Settlement Date for such Warrant, the Company shall cause to be delivered to the
Beneficial Owner one share of Common Stock (the “Full Physical Share Amount”),
together with Cash in respect of any fractional Warrant as provided in
Section 3.05.

(c)    If Net Share Settlement is applicable with respect to the exercise of a
Warrant, then, for each Warrant exercised by a Beneficial Owner, on the
Settlement Date for such Warrant, the Company shall cause to be delivered to the
Beneficial Owner a number of

 

 

1 

NTD: Parties to discuss method of obtaining tax basis information with respect
to Warrants.

 

11



--------------------------------------------------------------------------------

shares of Common Stock (which in no event will be less than zero) (the “Net
Share Amount”) equal to (i) the Fair Value as of the relevant Exercise Date,
minus the Exercise Price (determined as of such Exercise Date), divided by
(ii) such Fair Value, together with Cash in respect of any fractional shares of
Common Stock or fractional Warrants as provided in Section 3.05.

(d)    In the case of a dispute as to the determination of the Exercise Price or
the arithmetic calculation of the shares of Common Stock to be delivered to a
Beneficial Owner, the Company shall promptly issue to the applicable Beneficial
Owner the number of shares of Common Stock that are not disputed.

Section 3.04    Delivery of Common Stock.

(a)    In connection with the delivery of shares of Common Stock to a Beneficial
Owner pursuant to Section 3.03(b) or Section 3.03(c), as the case may be, the
Warrant Agent shall:

(1)    promptly deposit in the Funds Account all Funds received in payment of
the applicable Exercise Price in connection with Full Physical Settlement of
Warrants;

(2)    provided that the Company has delivered sufficient cash to the Warrant
Agent pursuant to Section 3.08(b), on the Settlement Date deliver Cash to such
Beneficial Owner in respect of any fractional shares of Common Stock or
fractional Warrants, as provided in Section 3.05;

(3)    promptly cancel and destroy the applicable Global Warrant Certificate if
all Warrants represented thereby have been exercised in full and deliver a
certificate of destruction to the Company, unless the Company shall otherwise
direct in writing; and

(4)    if all Warrants represented by a Global Warrant Certificate shall not
have been exercised in full, note and authenticate such decrease in the Number
of Warrants on Schedule A of such Global Warrant Certificate.

(b)    With respect to each properly exercised Warrant in accordance with this
Warrant Agreement, the Company shall cause its transfer agent to issue, in
book-entry form at the transfer agent or through the Depository, the shares of
Common Stock due in connection with such exercise for the benefit and in the
name of the Person designated by the Beneficial Owner submitting the applicable
Exercise Notice. The Person on whose behalf and in whose name any shares of
Common Stock are registered shall for all purposes be deemed to have become the
holder of record of such shares of Common Stock as of the Close of Business on
the applicable Exercise Date.

(c)    Each Person in whose name any shares of Common Stock are issued shall for
all purposes be deemed to have become the holder of record of such shares as of
the Exercise Date or, in the case of a Warrant subject to Full Physical
Settlement only, the date of payment by the Beneficial Owner of the Exercise
Price in accordance with Section 3.03(b), if later. The Company shall not close
its books against the Transfer of a Warrant or any share of Common Stock issued
or issuable upon the exercise of a Warrant in any manner which interferes with
the timely exercise of a Warrant.

 

12



--------------------------------------------------------------------------------

(d)    Promptly after the Warrant Agent shall have taken the action required by
this Section 3.04 (or at such later time as may be mutually agreeable to the
Company and the Warrant Agent), the Warrant Agent shall account to the Company
with respect to any Warrants exercised (including, without limitation, with
respect to any Exercise Price paid to the Warrant Agent). The Company shall
reimburse the Warrant Agent for any amounts paid by the Warrant Agent in respect
of a fractional share of Common Stock or fractional Warrant upon such exercise
in accordance with Section 3.05 hereof.

(e)    All shares of Common Stock issuable upon exercise of a Warrant will be
duly and validly issued, fully paid and nonassessable and will be free of
restrictions on transfer, other than restrictions on transfer under the Charter
or any agreement between a Beneficial Owner and the Company and under applicable
state and federal securities laws, and will be free from all taxes, liens and
charges in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously or otherwise specified herein). The Company
shall take all such actions as may be necessary to ensure that all such shares
of Common Stock may be so issued without violation of any applicable law or
governmental regulation or any requirements of any domestic stock exchange upon
which shares of Common Stock may be listed (except for official notice of
issuance which shall be immediately delivered by the Company upon each such
issuance).

Section 3.05    No Fractional Shares to Be Issued.

(a)    Notwithstanding anything to the contrary in this Warrant Agreement, the
Company shall not be required to issue any fraction of a Warrant or of a share
of Common Stock upon exercise of any Warrants.

(b)    If any fraction of a Warrant shall be exercised hereunder, the Company
shall pay the relevant Beneficial Owner Cash in lieu of the corresponding
fraction of a share of Common Stock valued at the Fair Value on the Exercise
Date in excess of the corresponding fraction of the Exercise Price. However, if
more than one Warrant shall be exercised hereunder at one time by the Warrant
Holder, the number of full shares that shall be issuable upon exercise thereof
shall be computed on the basis of all Warrants (including any fractional
Warrants) so exercised. If any fraction of a share of Common Stock would, except
for the provisions of this Section 3.05, be issuable on the exercise of any
Warrant or Warrants (including any fractional Warrants), the Company shall pay
Cash in lieu of such fractional shares valued at the Fair Value on the Exercise
Date.

(c)    Each Beneficial Owner, by its acceptance of an interest in a Warrant,
expressly waives its right to receive any fraction of a share of Common Stock or
a stock certificate representing a fraction of a share of Common Stock upon its
exercise of such Warrant.

 

13



--------------------------------------------------------------------------------

Section 3.06    Obligations of the Warrant Agent. The Warrant Agent shall:

(a)    examine all Exercise Notices and all other documents delivered to it by
or on behalf of a Beneficial Owner to ascertain whether, on their face, such
Exercise Notices and any such other documents have been executed and completed
in accordance with their terms;

(b)    where an Exercise Notice or other document appears on its face to have
been improperly completed or executed or some other irregularity in connection
with the exercise of the Warrant exists, the Warrant Agent shall endeavor to
inform the appropriate parties (including the Person submitting such instrument)
of the need for fulfillment of all requirements, specifying those requirements
which appear to be unfulfilled;

(c)    inform the Company of and cooperate with and assist the Company in
resolving any reconciliation problems between the Exercise Notices received and
delivery of Warrants to the Warrant Agent’s account;

(d)    advise the Company with respect to an exercise, as promptly as
practicable following the satisfaction of each of the applicable procedures for
exercise set forth in Section 3.02(a), of (i) the receipt of such Exercise
Notice and the number of Warrants exercised in accordance with the terms and
conditions of this Warrant Agreement, (ii) the instructions with respect to
issuance of the shares of Common Stock, subject to the timely receipt from the
Depository of the necessary information, (iii) the number of Persons who will
become holders of record of the Company (who were not previously holders of
record) as a result of receiving shares of Common Stock upon exercise of the
Warrants and (iv) such other information as the Company shall reasonably
require; and

(e)    provide to the Company, upon the Company’s request, the number of
Warrants previously exercised, the number of shares of Common Stock issued in
connection with such exercises and the number of remaining Warrants.

Section 3.07    Validity of Exercise. All questions as to the validity, form and
sufficiency (including time of receipt) of a Warrant exercise shall be
determined by the Company, which determination shall be final and binding with
respect to the Warrant Agent. The Warrant Agent shall incur no liability for or
in respect of and, except to the extent such liability arises from the Warrant
Agent’s gross negligence, willful misconduct or bad faith (each as determined in
a final non-appealable judgment by a court of competent jurisdiction), shall be
indemnified and held harmless by the Company for acting or refraining from
acting upon, or as a result of such determination by the Company. The Company
reserves the absolute right to waive any of the conditions to the exercise of
Warrants or defects in Exercise Notices with regard to any particular exercise
of Warrants.

Section 3.08    Direction of Warrant Agent.

(a)    The Company shall be responsible for performing all calculations required
in connection with the exercise and settlement of the Warrants and the payment
or delivery, as the case may be, of Cash and/or Common Stock as described in
this Article 3. In connection therewith, the Company shall provide prompt
written notice to the Warrant Agent of the amount of Cash and the number of
shares of Common Stock payable or deliverable, as the case may be, upon exercise
and settlement of the Warrants, including, without limitation, the Net Share
Amount or the Full Physical Share Amount, as applicable.

 

14



--------------------------------------------------------------------------------

(b)    Any Cash to be paid, or shares of Common Stock to be delivered, to a
Beneficial Owner shall be delivered to the Warrant Agent by the Company (or, in
the case of Common Stock, by the transfer agent) no later than the Business Day
immediately preceding the date such consideration is required to be delivered to
such Beneficial Owner.

(c)    The Warrant Agent shall have no liability for any failure or delay in
performing its duties hereunder caused by any failure or delay of the Company in
providing such calculations or items to the Warrant Agent. The Warrant Agent
shall not be accountable with respect to the validity or value (or the kind or
amount) of any shares of Common Stock or Units of Reference Property that may at
any time be issued or delivered upon the exercise of any Warrant, and it makes
no representation with respect thereto. The Warrant Agent shall not be
responsible, to the extent not arising from the Warrant Agent’s gross
negligence, willful misconduct or bad faith (each as determined in a final
non-appealable judgment by a court of competent jurisdiction), for any failure
of the Company to make any Cash payment or to issue, transfer or deliver any
shares of Common Stock or stock certificates or Units of Reference Property, or
to comply with any of the covenants of the Company contained in this Article 3.

Article 4

Adjustments

Section 4.01    Adjustments to Exercise Price. After the date on which the
Warrants are first issued and while any Warrants remain outstanding and
unexpired, the Exercise Price for the Warrants shall be subject to adjustment
(without duplication) upon the occurrence of any of the following events:

(a)    The issuance of Common Stock as a dividend or distribution to all holders
of Common Stock, or a subdivision, combination, split, reverse split or
reclassification of the outstanding shares of Common Stock into a greater or
smaller number of shares, in which event the Exercise Price shall be adjusted
based on the following formula:

 

E1 = E0 ×

  N0    

 

N1

 

where:

 

E1   =    the Exercise Price in effect immediately after (i) the Open of
Business on the Ex-Date in the case of a dividend or distribution or (ii) the
consummation of the transaction in the case of a subdivision, combination,
split, reverse split or reclassification; E0   =    the Exercise Price in effect
immediately prior to (i) the Open of Business on the Ex-Date in the case of a
dividend or distribution or (ii) the consummation of the transaction in the case
of a subdivision, combination, split, reverse split or reclassification;

 

15



--------------------------------------------------------------------------------

N0   =    the number of shares of Common Stock outstanding immediately prior to
(i) the Open of Business on the Record Date in the case of a dividend or
distribution or (ii) the consummation of the transaction in the case of a
subdivision, combination, split, reverse split or reclassification; and N1   =
   the number of shares of Common Stock equal to (i) in the case of a dividend
or distribution, the sum of the number of shares outstanding immediately prior
to the Open of Business on the Record Date for such dividend or distribution
plus the total number of shares issued pursuant to such dividend or distribution
or (ii) in the case of a subdivision, combination, split, reverse split or
reclassification, the number of shares outstanding immediately after such
subdivision, combination, split, reverse split or reclassification.

Such adjustment shall become effective immediately after (i) the Open of
Business on the Ex-Date in the case of a dividend or distribution or (ii) the
consummation of the transaction in the case of a subdivision, combination,
split, reverse split or reclassification. If any dividend or distribution or
subdivision, combination, split, reverse split or reclassification of the type
described in this Section 4.01(a) is declared or announced but not so paid or
made, the Exercise Price shall again be adjusted to the Exercise Price that
would then be in effect if such dividend or distribution or subdivision,
combination, split, reverse split or reclassification had not been declared or
announced, as the case may be.

(b)    The issuance as a dividend or distribution to all holders of Common Stock
of evidences of indebtedness, shares of capital stock or other securities (other
than Common Stock), Cash or other property (excluding any dividend or
distribution covered by Section 4.01(a)), in which event the Exercise Price will
be adjusted based on the following formula:

 

E1 = E0 ×

  P - FMV    

 

P

 

where:

 

E1   =    the Exercise Price in effect immediately after the Open of Business on
the Ex-Date for such dividend or distribution; E0   =    the Exercise Price in
effect immediately prior to the Open of Business on the Ex-Date for such
dividend or distribution; P   =    the Fair Value of a share of Common Stock
immediately prior to the Open of Business on the second business day preceding
the Ex-Date for such dividend or distribution; and FMV   =    the Fair Value of
the portion of such dividend or distribution applicable to one share of Common
Stock on the Open of Business on the date of such dividend or distribution.

 

16



--------------------------------------------------------------------------------

Such decrease shall become effective immediately after the Open of Business on
the Ex-Date for such dividend or distribution. In the event that such dividend
or distribution is declared or announced but not so paid or made, the Exercise
Price shall again be adjusted to be the Exercise Price which would then be in
effect if such distribution had not been declared or announced.

(c)    The payment in respect of any tender offer or exchange offer by the
Company for Common Stock, where the Cash and Fair Value of any other
consideration included in the payment per share of the Common Stock exceeds the
Fair Value of a share of Common Stock as of the Open of Business on the second
Business Day preceding the expiration date of the tender or exchange offer (the
“Offer Expiration Date”), in which event the Exercise Price will be adjusted
based on the following formula:

 

E1 = E0 ×

  (N0 x P) - A    

 

(P x N1)

 

where:

 

E1   =    the Exercise Price in effect immediately after the Close of Business
on the Offer Expiration Date; E0   =    the Exercise Price in effect immediately
prior to the Close of Business on the Offer Expiration Date; N0   =    the
number of shares of Common Stock outstanding immediately prior to the expiration
of the tender or exchange offer (prior to giving effect to the purchase or
exchange of shares); N1   =    the number of shares of Common Stock outstanding
immediately after the expiration of the tender or exchange offer (after giving
effect to the purchase or exchange of shares); A   =    the aggregate Cash and
Fair Value of any other consideration payable for shares of Common Stock
purchased in such tender offer or exchange offer; and P   =    the Fair Value of
a share of Common Stock as of the Open of Business on the second Business Day
preceding the Offer Expiration Date.

An adjustment, if any, to the Exercise Price pursuant to this clause (c) shall
become effective immediately after the Close of Business on the Offer Expiration
Date. In the event that the Company or a Subsidiary of the Company is obligated
to purchase shares of Common Stock pursuant to any such tender offer or exchange
offer, but the Company or such Subsidiary is permanently prevented by applicable
law from effecting any such purchases, or all such

 

17



--------------------------------------------------------------------------------

purchases are rescinded, then the Exercise Price shall again be adjusted to be
the Exercise Price that would then be in effect if such tender offer or exchange
offer had not been made. Except as set forth in the preceding sentence, if the
application of this clause (c) to any tender offer or exchange offer would
result in an increase in the Exercise Price, no adjustment shall be made for
such tender offer or exchange offer under this clause (c).

(d)    If any single action would require adjustment of the Exercise Price
pursuant to more than one subsection of this Section 4.01, only one adjustment
shall be made and such adjustment shall be the amount of adjustment that has the
highest, relative to the rights and interests of the registered holders of the
Warrants then outstanding, absolute value. For the purpose of calculations
pursuant to Section 4.01, the number of shares of Common Stock outstanding shall
be equal to the sum of (i) the number of shares of Common Stock issued and
outstanding and (ii) the number of shares of Common Stock issuable pursuant to
the conversion or exercise of Convertible Securities that are outstanding, in
each case on the applicable date of determination.

(e)    The Company may from time to time, to the extent permitted by law,
decrease the Exercise Price and/or increase the Number of Warrants for the
Global Warrant Certificate by any amount for any period of at least twenty days.
In that case, the Company shall give the Global Warrant Holder and the Warrant
Agent at least ten days’ prior written notice of such increase or decrease, and
such notice shall state the decreased Exercise Price and/or increased Number of
Warrants for the Global Warrant Certificate and the period during which the
decrease and/or increase will be in effect. The Company may make such decreases
in the Exercise Price and/or increases in the Number of Warrants for the Global
Warrant Certificate, in addition to those set forth in this Article 4, as the
Board deems advisable, including to avoid or diminish any income tax to holders
of the Common Stock resulting from any dividend or distribution of stock (or
rights to acquire stock) or from any event treated as such for income tax
purposes.

(f)    Notwithstanding this Section 4.01 or any other provision of this Warrant
Agreement or the Warrants, if an Exercise Price adjustment becomes effective on
any Ex-Date, and a Warrant has been exercised on or after such Ex-Date and on or
prior to the related Record Date resulting in the Person issued shares of Common
Stock being treated as the record holder of the Common Stock on or prior to the
Record Date, then, notwithstanding the Exercise Price adjustment provisions in
this Section 4.01, the Exercise Price adjustment relating to such Ex-Date will
not be made with respect to such Warrant. Instead, such Person will be treated
as if it were the record owner of shares of Common Stock on an un-adjusted basis
and participate in the related dividend, distribution or other event giving rise
to such adjustment.

Section 4.02    Adjustments to Number of Warrants. Concurrently with any
adjustment to the Exercise Price under Section 4.01, the Number of Warrants for
the Global Warrant Certificate will be adjusted such that the Number of Warrants
for the Global Warrant Certificate in effect immediately following the
effectiveness of such adjustment will be equal to the Number of Warrants for the
Global Warrant Certificate in effect immediately prior to such adjustment,
multiplied by a fraction, (i) the numerator of which is the Exercise Price in
effect immediately prior to such adjustment and (ii) the denominator of which is
the Exercise Price in effect immediately following such adjustment.

 

18



--------------------------------------------------------------------------------

Section 4.03    Certain Distributions of Rights and Warrants.

(a)    Rights or warrants distributed by the Company to all holders of Common
Stock entitling the holders thereof to subscribe for or purchase shares of the
Company’s Capital Stock (either initially or under certain circumstances), which
rights or warrants, until the occurrence of a specified event or events (a
“Trigger Event”):

(1)    are deemed to be transferred with such shares of Common Stock;

(2)    are not exercisable; and

(3)    are also issued in respect of future issuances of Common Stock,

shall be deemed not to have been distributed for purposes of Article 4 (and no
adjustment to the Exercise Price or the Number of Warrants under this Article 4
will be made) until the occurrence of the earliest Trigger Event, whereupon such
rights and warrants shall be deemed to have been distributed and an appropriate
adjustment (if any is required) to the Exercise Price and the Number of Warrants
shall be made under this Article 4 (subject in all respects to Section 4.04).

(b)    If any such right or warrant is subject to events, upon the occurrence of
which such rights or warrants become exercisable to purchase different
securities, evidences of indebtedness or other assets, then the date of the
occurrence of any and each such event shall be deemed to be the date of
distribution and Record Date with respect to new rights or warrants with such
rights (subject in all respects to Section 4.04).

(c)    In addition, except as set forth in Section 4.04, in the event of any
distribution (or deemed distribution) of rights or warrants, or any Trigger
Event or other event (of the type described in Section 4.03(b)) with respect
thereto that was counted for purposes of calculating a distribution amount for
which an adjustment to the Exercise Price and the Number of Warrants under
Article 4 was made (including any adjustment contemplated in Section 4.04):

(1)    in the case of any such rights or warrants that shall all have been
redeemed or repurchased without exercise by the holders thereof, the Exercise
Price and the Number of Warrants shall be readjusted upon such final redemption
or repurchase to give effect to such distribution or Trigger Event, as the case
may be, as though it were a distribution under Section 4.01(b), equal to the per
share redemption or repurchase price received by a holder or holders of Common
Stock with respect to such rights or warrants (assuming such holder had retained
such rights or warrants), made to all holders of Common Stock as of the date of
such redemption or repurchase; and

(2)    in the case of such rights or warrants that shall have expired or been
terminated without exercise by the holders thereof, the Exercise Price and the
Number of Warrants shall be readjusted as if such rights and warrants had not
been issued or distributed.

Section 4.04    Stockholder Rights Plans. If the Company has a stockholder
rights plan in effect with respect to the Common Stock, upon exercise of a
Warrant the applicable Beneficial Owner shall be entitled to receive, in
addition to the share of Common Stock, the rights under

 

19



--------------------------------------------------------------------------------

such stockholder rights plan, unless, prior to such exercise, such rights have
separated from the Common Stock, in which case the Exercise Price and the Number
of Warrants shall be adjusted at the time of separation as if the Company had
made a distribution to all holders of Common Stock as described in the first
paragraph of Section 4.01(b), subject to readjustment in the event of the
expiration, termination or redemption of such rights.

Section 4.05    Restrictions on Adjustments.

(a)    Except in accordance with Section 4.01, the Exercise Price and the Number
of Warrants will not be adjusted for the issuance of shares of Common stock or
other securities of the Company.

(b)    For the avoidance of doubt, neither the Exercise Price nor the Number of
Warrants will be adjusted:

(1)    upon the issuance of any securities by the Company on or after the
Closing Date pursuant to the Plan or upon the issuance of shares of Common Stock
upon the exercise of such securities;

(2)    upon the issuance of any shares of Common Stock (or Convertible
Securities) pursuant to the Management Stock Option Plan;

(3)    upon any issuance of any shares of Common Stock (or Convertible
Securities) pursuant to the exercise of the Warrants; or

(4)    for a change in the par value of the Common Stock.

(c)    No adjustment shall be made to the Exercise Price or the Number of
Warrants for any of the transactions described in Section 4.01 if the Company
makes provisions for participation in any such transaction with respect to
Warrants without exercise of such Warrants on the same basis as with respect to
Common Stock with notice that the Board determines in good faith to be fair and
appropriate.

(d)    No adjustment shall be made to the Exercise Price, nor will any
corresponding adjustment be made to the Number of Warrants, unless the
adjustment would result in a change of at least 1% of the Exercise Price;
provided, however, that any adjustment of less than 1% that was not made by
reason of this Section 4.05(d) shall be carried forward and made as soon as such
adjustment, together with any other adjustments not previously made by reason of
this Section 4.05(d), would result in a change of at least 1% in the aggregate.
All calculations under this Article 4 shall be made to the nearest cent or to
the nearest 1/100th of a share of Common Stock, as the case may be.

(e)    If the Company takes a record of the holders of Common Stock for the
purpose of entitling them to receive a dividend or other distribution, and
thereafter (and before the dividend or distribution has been paid or delivered
to stockholders) legally abandons its plan to pay or deliver such dividend or
distribution, then thereafter no adjustment to the Exercise Price or the Number
of Warrants then in effect shall be required by reason of the taking of such
record.

 

20



--------------------------------------------------------------------------------

Section 4.06    Successor upon Consolidation, Merger and Sale of Assets;
Mandatory Redemption.

(a)    Other than with respect to an Excepted Combination, the Company may only
consolidate or merge with any other Person (a “Fundamental Equity Change”), so
long as the Company is the surviving Person, or, in the event that the Company
is not the surviving Person:

(1)    the successor to the Company assumes all of the Company’s obligations
under this Warrant Agreement and the Warrants in form and substance reasonably
satisfactory to Warrant Holders representing a majority of the aggregate Number
of Warrants at the time outstanding; and

(2)    the successor to the Company provides written notice of such assumption
to the Warrant Agent.

(b)    In the case of any Fundamental Equity Change other than an Excepted
Combination, the successor entity shall succeed to and be substituted for the
Company with the same effect as if it had been named herein as the Company;
provided, however, such successor entity shall provide the Warrant Agent with
any such identifying corporate information as reasonably required by the Warrant
Agent. Such successor entity thereupon may cause to be signed, and may issue any
or all of the Global Warrants issuable pursuant to this Warrant Agreement which
theretofore shall not have been signed by the Company; and, upon the order of
such successor entity, instead of the Company, and subject to all the terms,
conditions and limitations in this Warrant Agreement prescribed, the Warrant
Agent shall authenticate and deliver, as applicable, any Global Warrants that
previously shall have been signed and delivered by the officers of the Company
to the Warrant Agent for authentication, and any Global Warrants which such
successor entity thereafter shall cause to be signed and delivered to the
Warrant Agent for such purpose.

(c)    In the event that the Company desires to sell, lease, convey or otherwise
transfer in one transaction or a series of related transactions all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to any Qualified Asset Buyer (a “Qualified Asset Sale”), the Company may only
consummate such Qualified Asset Sale if such Qualified Asset Buyer agrees (i) to
enter into a warrant agreement on terms and conditions substantially similar to
this Warrant Agreement, and (ii) issue warrants for the equity in such Qualified
Asset Buyer to the Warrant Holders on terms and conditions substantially similar
to the Warrants, in each case, in form and substance reasonably satisfactory to
Warrant Holders representing a majority of the aggregate Number of Warrants at
the time outstanding.

(d)    In the event that the Company consummates an Excepted Combination or
sells, conveys or otherwise transfers in one transaction or a series of related
transactions all or substantially all of the consolidated assets of the Company
and its Subsidiaries to any Person that is not a Qualified Asset Buyer (a
“Non-Qualified Asset Sale”) on or prior to April 29, 2017 the Company shall
mandatorily redeem all outstanding Warrants at a purchase price equal to 10% of
the Black-Scholes valuation of such Warrants (the “Redemption Price”), assuming
(i) an expiration date equal to the date set forth in clause (i) of the
definition of Expiration Date, (ii) a

 

21



--------------------------------------------------------------------------------

volatility of 40%, (iii) the assumed risk-free rate will equal the yield on the
U.S. Treasury security with a maturity closest to the fourth anniversary of the
Closing Date, as the yield on that security exists as of the date of the
consummation of the Excepted Combination or Non-Qualified Asset Sale, provided,
however, that if the period from the redemption date to the fourth anniversary
of the Closing Date is not equal to the constant maturity of a U.S. Treasury
security for which a weekly average yield is given, the risk-free rate shall be
obtained by linear interpolation (calculated to the nearest one-twelfth of a
year) from the weekly average yields of U.S. Treasury securities for which such
yields are given and (iv) a stock price equal to the Fair Value of the Common
Stock underlying such Warrant, in each case as determined based on the
thirty-day volume-weighted average price from the period beginning thirty-one
calendar days before the announcement of an Excepted Combination or
Non-Qualified Asset Sale that is expected to be consummated on or prior to
April 29, 2017 and ending one calendar day prior to such announcement, provided,
however, that if the announcement of an Expected Combination or Non-Qualified
Asset Sale occurs less than thirty days from the Closing Date, then the
volume-weighted average price shall be determined from the Closing Date to the
date prior to such announcement; provided further that any such mandatory
redemption effected pursuant to this Section 4.06(d) shall only be effected if
the price per share of Common Stock is less than the Exercise Price.
Notwithstanding anything herein to the contrary, (1) the obligation of the
Company to pay the amounts due pursuant to this Section 4.06(d), if any, shall
survive the termination of the Warrants and this Agreement and (2) the Company
shall use commercially reasonable efforts to effect the mandatory redemption on
or promptly following the consummation of the Excepted Combination, and in any
event within 30 days thereafter.

Section 4.07    Adjustment upon Reorganization Event.

(a)    If there occurs any Fundamental Equity Change (other than an Excepted
Combination) or any recapitalization, reorganization, consolidation,
reclassification, change in the outstanding shares of Common Stock (other than
changes resulting from a subdivision or combination to which Section 4.07(a).
applies), statutory share exchange or other transaction (each such event a
“Reorganization Event”), in each case as a result of which the Common Stock
would be converted into, changed into or exchanged for, stock, other securities,
other property or assets (including Cash or any combination thereof) (the
“Reference Property”), then following the effective time of the Reorganization
Event, the right to receive shares of Common Stock upon exercise of a Warrant
shall be changed to a right to receive, upon exercise of such Warrant, the kind
and amount of shares of stock, other securities or other property or assets
(including Cash or any combination thereof) that a holder of one share of Common
Stock would have owned or been entitled to receive in connection with such
Reorganization Event (such kind and amount of Reference Property per share of
Common Stock, a “Unit of Reference Property”). In the event holders of Common
Stock have the opportunity to elect the form of consideration to be received in
a Reorganization Event, the type and amount of consideration into which the
Warrants shall be exercisable from and after the effective time of such
Reorganization Event shall be deemed to be the weighted average of the types and
amounts of consideration received by the holders of Common Stock in such
Reorganization Event. The Company hereby agrees not to become a party to any
Reorganization Event unless its terms are consistent with this Section 4.07.

 

22



--------------------------------------------------------------------------------

(b)    At any time from, and including, the effective time of a Reorganization
Event:

(1)    if Full Physical Settlement applies upon exercise of a Warrant, the Full
Physical Share Amount per Warrant shall be equal to a single Unit of Reference
Property;

(2)    if Net Share Settlement applies upon exercise of a Warrant, the Net Share
Amount per Warrant shall be a number of Units of Reference Property in
accordance with Section 3.03(c);

(3)    the Company shall pay Cash in lieu of delivering any fraction of a Unit
of Reference Property or any fractional Warrant in accordance with Section 3.05
based on the Fair Value of the Unit of Reference Property as of the Exercise
Date; and

(4)    the Fair Value shall be calculated with respect to a Unit of Reference
Property.

(c)    On or prior to the effective time of any Reorganization Event (other than
an Excepted Combination), the Company or the successor or purchasing Person, as
the case may be, shall execute an amendment to this Warrant Agreement providing
that the Warrants shall be exercisable for Units of Reference Property in
accordance with the terms of this Section 4.07. If the Reference Property in
connection with any Reorganization Event includes shares of stock or other
securities and assets of a Person other than the successor or purchasing Person,
as the case may be, in such Reorganization Event, then the Company shall cause
such amendment to this Warrant Agreement to be executed by such other Person and
such amendment shall contain such additional provisions to protect the interests
of the Global Warrant Holder (for the benefit of the Beneficial Owners under
this Warrant Agreement) as the Board and Warrant Holders representing a majority
of the aggregate Number of Warrants at the time outstanding shall reasonably
consider necessary by reason of the foregoing. Any such amendment to this
Warrant Agreement shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this Article
4. In the event the Company shall execute an amendment to this Warrant Agreement
pursuant to this Section 4.07, the Company shall promptly file with the Warrant
Agent an Officers’ Certificate briefly stating the reasons therefor, the kind or
amount of Cash, securities or property or assets that will comprise a Unit of
Reference Property after the relevant Reorganization Event, any adjustment to be
made with respect thereto and that all conditions precedent have been complied
with. The Company shall cause notice of the execution of the amendment to be
mailed to the Global Warrant Holder, at its address appearing on the Warrant
Register, within 20 Business Days after execution thereof.

(d)    The above provisions of this Section 4.07 shall similarly apply to
successive Reorganization Events.

(e)    If this Section 4.07 applies to any event or occurrence, no other
provision of this Article 4 shall apply to such event or occurrence (other than
Section 4.06).

 

23



--------------------------------------------------------------------------------

Section 4.08    Common Stock Outstanding; Shares Reserved for Issuance on
Exercise.

(a)    For the purposes of this Article 4, the number of shares of Common Stock
at any time outstanding shall not include shares held, directly or indirectly,
by the Company or any of its Subsidiaries.

(b)    The Board has authorized and reserved for issuance such number of shares
of Common Stock as will be issuable upon the exercise of all outstanding
Warrants for shares of Common Stock (assuming, for purposes of this covenant,
that Full Physical Settlement applies to all Warrants exercised hereunder). The
Company covenants that all shares of Common Stock that shall be so issuable
shall be duly and validly issued, fully paid and non-assessable.

(c)    The Company agrees to authorize and direct its current and future
transfer agents for the Common Stock to reserve for issuance the number of
shares of Common Stock specified in this Section 4.08 and shall take all action
required to increase the authorized number of shares of Common Stock if at any
time there shall be insufficient authorized but unissued shares of Common Stock
to permit such reservation or to permit the exercise of a Warrant (an
“Authorized Share Failure”). Without limiting the generality of the foregoing
sentence, as soon as practicable after the date of the occurrence of an
Authorized Share Failure, but in no event later than 180 days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its stockholders for the approval of an increase in the number of authorized
shares of Common Stock. In connection with such meeting, the Company shall use
its best efforts to solicit its stockholders’ approval of such increase in
authorized shares of Common Stock and to cause its Board to recommend to the
stockholders that they approve such proposal. The Company shall instruct the
transfer agent to deliver to the Warrant Agent, upon written request from the
Warrant Agent, stock certificates (or beneficial interests therein) required to
honor outstanding Warrants upon exercise thereof in accordance with the terms of
this Warrant Agreement. The Company shall pay to the Warrant Agent, as agent for
the Global Warrant Holder, any Cash that may be payable as provided in this
Article 4. Promptly after the date of expiration of any Warrants, the Warrant
Agent shall certify to the Company the aggregate Number of Warrants then
outstanding, and thereafter no shares shall be required to be reserved in
respect of such Warrants.

Section 4.09    Calculations.

(a)    Subject to Section 4.09(b), the Company shall be responsible for making
all calculations called for under this Warrant Agreement, including the Exercise
Date, the Fair Value, the Exercise Price, the Number of Warrants and the number
of shares of Common Stock or Units of Reference Property, if any, to be issued
upon exercise of any Warrants. The Company shall make the foregoing calculations
in good faith. Such calculations and determinations shall be final and binding
on the Global Warrant Holder and all Beneficial Owners absent manifest error.
The Company shall provide a schedule of the Company’s calculations to the
Warrant Agent, and the Warrant Agent is entitled to rely upon the accuracy of
the Company’s calculations without independent verification.

(b)    In the event the Board engages an independent appraiser to advise it with
respect to the determination of Fair Value, the Board shall be entitled to rely
upon the determination of such independent appraiser. The Company shall pay the
fees and expenses of such independent appraiser. The Global Warrant Holder shall
be notified promptly of any consideration other than Cash to be received or paid
by the Company and furnished with a description of the consideration and the
Fair Value thereof, as determined in accordance with the foregoing provisions.

 

24



--------------------------------------------------------------------------------

Section 4.10    Notice of Adjustments. The Company shall mail, or cause to be
mailed, to the Global Warrant Holder and the Warrant Agent, in accordance with
Section 6.15, a notice of any adjustment or readjustment to the Exercise Prices
or the Number of Warrants no less than three Business Days prior to the
effective date of such adjustment or readjustment. The Company shall file with
the Warrant Agent such notice and an Officer’s Certificate setting forth such
adjustment or readjustment and kind and amount of securities, Cash or other
property for which a Warrant shall thereafter be exercisable and the applicable
Exercise Price, showing in reasonable detail the facts upon which such
adjustment or readjustment is based. The Officer’s Certificate shall be
conclusive evidence that the adjustment or readjustment is correct, and the
Warrant Agent shall not be deemed to have any knowledge of any adjustments or
readjustments unless and until it has received such Officer’s Certificate. The
Warrant Agent shall not be under any duty or responsibility with respect to any
such Officer’s Certificate except to exhibit the same to the Global Warrant
Holder.

Section 4.11    Warrant Agent Not Responsible for Adjustments or Validity. The
Warrant Agent shall at no time be under any duty or responsibility to determine
whether any facts exist that may require an adjustment or readjustment of the
Exercise Price and the Number of Warrants, or with respect to the nature or
extent of any such adjustment or readjustment when made, or with respect to the
method employed, herein or in any supplemental agreement provided to be
employed, in making the same. The Warrant Agent shall have no duty to verify or
confirm any calculation called for hereunder. The Warrant Agent shall have no
liability for any failure or delay in performing its duties hereunder caused by
any failure or delay of the Company in providing such calculations to the
Warrant Agent. The Warrant Agent shall not be accountable with respect to the
validity or value (or the kind or amount) of any shares of Common Stock or of
any securities or property which may at any time be issued or delivered upon the
exercise of any Warrant or upon any adjustment or readjustment pursuant to this
Article 4, and it makes no representation with respect thereto. The Warrant
Agent shall not be responsible for any failure of the Company to make any Cash
payment or to issue, transfer or deliver any shares of Common Stock or stock
certificates or other securities or property or scrip upon the surrender of any
Warrant for the purpose of exercise or upon any adjustment pursuant to this
Article 4, or to comply with any of the covenants of the Company contained in
this Article 4. The Warrant Agent shall have no implied duties or obligations
and shall not be charged with knowledge or notice of any fact or circumstance
not specifically set forth herein or in any notice from the Company. The Warrant
Agent may rely conclusively, and shall be protected in acting, upon any notice,
instruction, request, order, judgment, certification, opinion or advice of
counsel, statement, demand or other instrument or document, not only as to its
due execution, validity (including the authority of the person signing or
presenting the same) and effectiveness, but also as to the truth and accuracy of
any information contained therein, which the Warrant Agent shall believe to be
genuine and to have been signed or presented by the person or parties purporting
to sign the same.

Section 4.12    Statements on Warrants. Other than notation of any applicable
increase or decrease in the Number of Warrants on Schedule A of the Global
Warrant Certificate, the form of

 

25



--------------------------------------------------------------------------------

the Global Warrant Certificate need not be changed because of any adjustment or
readjustment made pursuant to this Article 4, and the Global Warrant Certificate
issued after such adjustment or readjustment may state the same information
(other than the applicable adjusted Exercise Price and the adjusted Number of
Warrants) as is stated in the Global Warrant Certificate initially issued
pursuant to this Warrant Agreement.

Section 4.13    Effect of Adjustment. The Depository and applicable Participants
shall effect any applicable adjustments, changes or payments to the Beneficial
Owners with respect to beneficial interests in the Global Warrants resulting
from any adjustments or readjustments, changes or payments effected pursuant to
this Article 4 in accordance with the procedures of the Depository and the
applicable Participants.

Article 5

Other Provisions Relating to Rights of Global Warrant Holder

Section 5.01    No Rights as Stockholders. Nothing contained in this Warrant
Agreement or in the Global Warrant Certificate shall be construed as conferring
upon any Person, by virtue of holding or having a beneficial interest in a
Global Warrant, the right to vote, to consent, to receive any Cash dividends,
stock dividends, allotments or rights or other distributions paid, allotted or
distributed or distributable to the holders of Common Stock, or to exercise any
rights whatsoever as the Company’s stockholders unless, until and only to the
extent such Beneficial Owners become holders of record of shares of Common Stock
issued upon settlement of the Warrants; provided however, the Global Warrant
Holder shall be entitled to notice of all stockholder meetings as required to be
made to all stockholders in accordance with the Company’s bylaws.
Notwithstanding the foregoing, in the event (a) the Company effects a split of
the Common Stock by means of a stock dividend and the Exercise Price of and the
number of Warrants are adjusted as of the date of the distribution of the
dividend, and (b) a Beneficial Owner exercises a Warrant between the Record Date
and the distribution date for such stock dividend, the Beneficial Owner shall be
entitled to receive, on the distribution date, the stock dividend with respect
to the shares of Common Stock acquired upon such exercise, notwithstanding the
fact that such shares were not outstanding as of the Close of Business on the
Record Date for such stock dividend.

Section 5.02    Mutilated or Missing Warrant Certificates. If a Global Warrant
Certificate held by the Warrant Agent as custodian for the Depository at any
time is mutilated, defaced, lost, destroyed or stolen, then on the terms set
forth in this Warrant Agreement, such Global Warrant Certificate may be replaced
with a new Global Warrant Certificate, of like date and tenor and representing
the same number of Warrants, at the cost of the Company at the office of the
Warrant Agent subject to the replacement procedures of the Warrant Agent which
shall include obtaining an open penalty surety bond satisfactory to the Warrant
Agent holding the Company and the Warrant Agent harmless. Any such new Global
Warrant Certificate shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Global Warrant Certificate shall be at any time enforceable by anyone. All
Global Warrant Certificates shall be issued upon the express condition that the
foregoing provisions are exclusive with respect to the substitution for lost,
stolen, mutilated or destroyed Global Warrant Certificates, and shall preclude
any and all other rights or remedies notwithstanding any Law or statute existing
or hereafter enacted to the contrary with respect to the substitution for and
replacement of negotiable instruments or other securities without their
surrender.

 

26



--------------------------------------------------------------------------------

Section 5.03    No Impairment.

(a)    The Company will not, by amendment of the Charter or through
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of a Warrant or this Warrant
Agreement, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Global Warrant Holder and the
Beneficial Owners under this Warrant Agreement against impairment.

(b)    Without limiting the generality of the foregoing, the Company will
(a) not increase the par value of any shares of Common Stock obtainable upon the
exercise of this Warrant and (b) take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the exercise of a Warrant.

(c)    Before taking any action that would cause an adjustment reducing the
Exercise Price below the then par value of the Common Stock, the Company will
take any corporate action that may be necessary in order that the Company may
validly and legally issue paid and non-assessable shares of Common Stock at such
adjusted Exercise Price.

Section 5.04    Modification, Waiver and Meetings.

(a)    This Warrant Agreement may be modified or amended by the Company and the
Warrant Agent, without the consent of the Global Warrant Holder, any Beneficial
Owner of any Warrant, or any applicable Participant with respect to any Warrant,
for the purposes of curing any ambiguity or correcting or supplementing any
defective provision contained in this Warrant Agreement or to make any other
provisions in regard to matters or questions arising in this Warrant Agreement
which the Company and the Warrant Agent may deem necessary or desirable;
provided that such modification or amendment does not adversely affect the
interests of the Global Warrant Holder or any of the Beneficial Owners under
this Agreement in any material respect. As a condition precedent to the Warrant
Agent’s execution of any amendment, the Company shall deliver to the Warrant
Agent a certificate from an Appropriate Officer that states that the proposed
amendment is in compliance with the terms of this Section 5.04.

(b)    Modifications and amendments to this Warrant Agreement or to the terms
and conditions of Warrants not contemplated by Section 5.04(a) may also be made
by the Company and the Warrant Agent, and noncompliance with any provision of
the Warrant Agreement or Warrants may be waived by the Global Warrant Holder
(pursuant to a proper vote or consent of the Beneficial Owners holding a
majority of the aggregate Number of Warrants at the time outstanding).
Notwithstanding anything to the contrary herein, the Company may amend Schedule
A from time to time to accurately reflect the name and address of the Global
Warrant Holder after the Closing Date without any further consent or agreement
from any other Person.

 

27



--------------------------------------------------------------------------------

(c)    However, no such modification, amendment or waiver may, without the
written consent of:

(1)    The Global Warrant Holder (pursuant to a proper vote or consent of each
Beneficial Owner of Warrants under this Warrant Agreement):

(A)    change the Expiration Date; or

(B)    increase the Exercise Price or decrease the Number of Warrants (except as
set forth in Article 4);

(2)    the Global Warrant Holder (pursuant to a proper vote or consent of the
Beneficial Owners of two-thirds of the Warrants affected under this Warrant
Agreement):

(A)    impair the right to institute suit for the enforcement of any payment or
delivery with respect to the exercise and settlement of any Warrant;

(B)    except as otherwise expressly permitted by provisions of this Warrant
Agreement concerning specified reclassifications or corporate reorganizations,
impair or adversely affect the exercise rights of Beneficial Owners, including
any change to the calculation or payment of the Full Physical Share Amount or
the Net Share Amount, as applicable;

(C)    reduce the percentage of Warrants outstanding necessary to modify or
amend this Warrant Agreement or to waive any past default; or

(D)    reduce the percentage in Warrants outstanding required for any other
waiver under this Warrant Agreement.

Section 5.05    Notices of Record Date, etc. In the event (i) the Company
commences any tender offer (including any exchange offer) as announced from time
to time for all or a portion of the outstanding shares of Common Stock; (ii) the
Company shall take a record of the holders of its Common Stock (or other stock
or securities at the time deliverable upon the exercise of a Warrant) for the
purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
stock of any class or any other securities, or to receive any other right;
(iii) of any Reorganization Event; (iv) of the voluntary or involuntary
dissolution, liquidation or winding-up of the Company; (v) any Qualified Asset
Sale, (vi) the sale, lease, conveyance or other transfer of all or substantially
all of the consolidated assets of the Company and its Subsidiaries in one
transaction or a series of related transactions to any Person that is not a
Qualified Asset Buyer or (vii) any Excepted Combination, then, and in each such
case, the Company will mail or cause to be mailed to the Global Warrant Holder
(with a copy to the Warrant Agent) at least 15 days (35 days in the case of an
Excepted Combination or a Non-Qualified Asset Sale) prior to the Record Date or
the effective date, as applicable a notice specifying, as the case may be,
(A) the Record Date for such dividend, distribution or right, and the amount and
character of such dividend, distribution or right, or (B) the effective date on
which such other event is to take place, and the time, if any is to be fixed, as
of which the holders of record of Common Stock (or such other stock or
Securities

 

28



--------------------------------------------------------------------------------

at the time deliverable upon the exercise of a Warrant) shall be entitled to
exchange their shares of Common Stock (or such other stock or Securities) for
Securities or other property deliverable upon such other event. Nothing herein
shall prohibit the Global Warrant Holder from exercising its Warrant during the
15 day period (35 days in the case of an Excepted Combination or a Non-Qualified
Asset Sale) commencing on the date of such notice.

Article 6

Concerning the Warrant Agent and Other Matters

Section 6.01    Payment of Certain Taxes.

(a)    The Company shall pay any and all documentary, stamp or similar issue or
transfer taxes that may be payable upon the initial issuance of the Global
Warrants hereunder and delivery to the Global Warrant Holder.

(b)    The Company shall pay any and all documentary, stamp or similar issue or
transfer taxes that may be payable upon the issuance of Common Stock upon the
exercise of Warrants hereunder and the issuance of stock certificates in respect
thereof in the respective names of, or in such names as may be directed by, the
exercising Beneficial Owners.

(c)    The Warrant Agent shall not register any Transfer or issue or deliver any
Global Warrant Certificate or shares of Common Stock unless or until the persons
requesting the registration or issuance has either (i) paid to the Warrant Agent
for the account of the Company the amount of the taxes described in Section
6.01(a) or Section 6.01(b) payable with respect to such Transfer, if any, or
(ii) established to the reasonable satisfaction of the Warrant Agent that such
tax, if any, has been paid by the Company.

(d)    Nothing herein shall prejudice the applicability of Section 1146 of the
Bankruptcy Code and the rights of the Company and other interested parties
thereunder.

(e)    Notwithstanding anything to the contrary, if the Company pays or is
obligated to pay withholding taxes or backup withholding on or with respect to
any deemed (or constructive) distribution on behalf of a Beneficial Owner as a
result of an adjustment to the Exercise Price or the lack thereof, or for any
other adjustment or other reason, the Company may, at its option, set off such
payments against payments of cash or other deliveries on the Warrant to such
Beneficial Owner. If the Company is required to remit an amount of tax in
respect of any such withholding taxes or backup withholding, then, without
duplication for any amount that the Company has set off pursuant to the
foregoing sentence, the amount so required to be remitted shall be payable by
the Beneficial Owner within 10 business days of written demand by the Company.

Section 6.02    Certain Tax Filings. The Warrant Agent shall prepare and file
with the appropriate governmental agency all appropriate tax information forms
in respect of any payments made by the Warrant Agent hereunder (including,
without limitation, Internal Revenue Service Form 1099-B) during each calendar
year, or any portion thereof, during which the Warrant Agent performs services
hereunder.

 

29



--------------------------------------------------------------------------------

Section 6.03    Change of Warrant Agent.

(a)    The Warrant Agent, or any successor to it hereafter appointed, may resign
its duties and be discharged from all further duties and liabilities hereunder
(except for liability arising as a result of the Warrant Agent’s own gross
negligence, willful misconduct or bad faith (each as determined in a final
non-appealable judgment by a court of competent jurisdiction)) after giving
sixty days’ notice in writing to the Company, except that such shorter notice
may be given as the Company shall, in writing, accept as sufficient. If the
office of the Warrant Agent becomes vacant by resignation or incapacity to act
or otherwise, the Company shall appoint in writing a successor warrant agent in
place of the Warrant Agent. If the Company shall fail to make such appointment
within a period of thirty days after it has been notified in writing of such
resignation or incapacity by the resigning or incapacitated warrant agent or by
the Global Warrant Holder (who shall, with such notice, submit his Global
Warrant Certificate for inspection by the Company), then the Global Warrant
Holder may apply to any court of competent jurisdiction for the appointment of a
successor warrant agent.

(b)    The Warrant Agent may be removed by the Company at any time upon thirty
days’ written notice to the Warrant Agent; provided, however, that the Company
shall not remove the Warrant Agent until a successor warrant agent meeting the
qualifications hereof shall have been appointed.

(c)    Any successor warrant agent, whether appointed by the Company or by such
a court, shall be a corporation or banking association organized, in good
standing and doing business under the laws of the United States of America or
any state thereof or the District of Columbia, and authorized under such laws to
exercise corporate trust powers and subject to supervision or examination by
federal or state authority and having a combined capital and surplus (together
with its affiliates) of not less than $50,000,000. The combined capital and
surplus of any such successor warrant agent shall be deemed to be the combined
capital and surplus as set forth in the most recent report of its condition
published prior to its appointment; provided that such reports are published at
least annually pursuant to law or to the requirements of a federal or state
supervising or examining authority. After acceptance in writing of such
appointment by the successor warrant agent, such successor warrant agent shall
be vested with all the authority, powers, rights, immunities, duties and
obligations of its predecessor warrant agent with like effect as if originally
named as warrant agent hereunder, without any further act or deed; but if for
any reason it becomes necessary or appropriate, the predecessor warrant agent
shall execute and deliver, at the expense of the Company, an instrument
transferring to such successor warrant agent all the authority, powers and
rights of such predecessor warrant agent hereunder; and upon request of any
successor warrant agent, the Company shall make, execute, acknowledge and
deliver any and all instruments in writing to more fully and effectually vest in
and conform to such successor warrant agent all such authority, powers, rights,
immunities, duties and obligations. Upon assumption by a successor warrant agent
of the duties and responsibilities hereunder, the predecessor warrant agent
shall deliver and transfer, at the expense of the Company, to the successor
warrant agent any property at the time held by it hereunder. As soon as
practicable after such appointment, the Company shall give notice thereof to the
predecessor warrant agent, the Global Warrant Holder and each transfer agent for
the shares of its Common Stock. Failure to give such notice, or any defect
therein, shall not affect the validity of the appointment of the successor
warrant agent.

 

30



--------------------------------------------------------------------------------

(d)    Any entity into which the Warrant Agent may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Warrant Agent shall be a party, or any
Person succeeding to all or substantially all of the corporate trust or agency
business of the Warrant Agent, shall be the successor warrant agent under this
Warrant Agreement without the execution or filing of any paper or any further
act on the part of any of the parties hereto; provided that such entity would be
eligible for appointment as a successor warrant agent under Section 6.03(c). In
case at the time such successor to the Warrant Agent shall succeed to the agency
created by this Warrant Agreement, the Global Warrant Certificate shall have
been countersigned but not delivered, any such successor to the Warrant Agent
may adopt the countersignature of the original Warrant Agent and deliver such
Global Warrant Certificate so countersigned, and in case at that time the Global
Warrant Certificate shall not have been countersigned, any successor to the
Warrant Agent may countersign such Global Warrant Certificate either in the name
of the predecessor Warrant Agent or in the name of the successor Warrant Agent;
and in all such cases the Global Warrant Certificate shall have the full force
provided in the Global Warrant Certificate and in this Warrant Agreement.

(e)    In case at any time the name of the Warrant Agent shall be changed and at
such time the Global Warrant Certificate shall have been countersigned but not
delivered, the Warrant Agent may adopt the countersignatures under its prior
name and deliver such Global Warrant Certificate so countersigned; and in case
at that time the Global Warrant Certificate shall not have been countersigned,
the Warrant Agent may countersign such Global Warrant Certificate either in its
prior name or in its changed name; and in all such cases such Global Warrant
Certificate shall have the full force provided in the Global Warrant Certificate
and in this Warrant Agreement.

Section 6.04    Compensation; Further Assurances. The Company agrees that it
will (a) pay the Warrant Agent reasonable compensation for its services as
Warrant Agent in accordance with Exhibit C attached hereto and, except as
otherwise expressly provided, will pay or reimburse the Warrant Agent upon
written demand for all reasonable and documented expenses, disbursements and
advances incurred or made by the Warrant Agent in accordance with any of the
provisions of this Warrant Agreement (including the reasonable compensation,
expenses and disbursements of its agents and counsel incurred in connection with
the execution and administration of this Warrant Agreement), except any such
expense, disbursement or advance as may arise from its or any of their gross
negligence, willful misconduct or bad faith (each as determined in a final
non-appealable judgment by a court of competent jurisdiction), and (b) perform,
execute, acknowledge and deliver or cause to be performed, executed,
acknowledged and delivered all such further and other acts, instruments and
assurances as may reasonably be required by the Warrant Agent for the carrying
out or performing of the provisions of this Warrant Agreement.

Section 6.05    Reliance on Counsel. The Warrant Agent may consult with legal
counsel (who may be legal counsel for the Company), and the written opinion of
such counsel or any advice of legal counsel subsequently confirmed by a written
opinion of such counsel shall be full and complete authorization and protection
to the Warrant Agent as to any action taken or omitted by it in the absence of
bad faith and in accordance with such written opinion or advice.

 

31



--------------------------------------------------------------------------------

Section 6.06    Proof of Actions Taken. Whenever in the performance of its
duties under this Warrant Agreement the Warrant Agent shall deem it necessary or
desirable that any matter be proved or established by the Company prior to
taking or suffering or omitting any action hereunder, such matter (unless other
evidence in respect thereof be herein specifically prescribed) may, in the
absence of bad faith on the part of the Warrant Agent, be deemed to be
conclusively proved and established by an Officer’s Certificate delivered to the
Warrant Agent; and such Officer’s Certificate shall, in the absence of bad faith
on the part of the Warrant Agent, be full warrant to the Warrant Agent for any
action taken, suffered or omitted in the absence of bad faith by it under the
provisions of this Warrant Agreement in reliance upon such Officer’s
Certificate; but in its discretion the Warrant Agent may in lieu thereof accept
other evidence of such fact or matter or may require such further or additional
evidence as to it may seem reasonable. In the event the Warrant Agent reasonably
believes any ambiguity or uncertainty exists hereunder or in any notice,
instruction, direction, request or other communication, paper or document
received by the Warrant Agent hereunder, the Warrant Agent shall promptly notify
the Company of any such ambiguity or uncertainty, and it may, in its sole
discretion, refrain from taking any action, and shall be fully protected and
shall not be liable in any way to the Company, a Global Warrant Holder or any
other person or entity for refraining from taking such action, except for its
own gross negligence, willful misconduct or bad faith (each as determined by a
final non-appealable judgment of a court of competent jurisdiction). unless the
Warrant Agent receives written instructions signed by the Company which
eliminates such ambiguity or uncertainty to the satisfaction of Warrant Agent.

Section 6.07    Correctness of Statements. The Warrant Agent shall not be liable
for or by reason of any of the statements of fact or recitals contained in this
Warrant Agreement or in the Global Warrant Certificate (except its
countersignature thereof) or be required to verify the same, and all such
statements and recitals are and shall be deemed to have been made by the Company
only.

Section 6.08    Validity of Agreement. From time to time, the Warrant Agent may
apply to any officer of the Company for instruction and the Company shall
provide the Warrant Agent with such instructions concerning the services to be
provided hereunder. The Warrant Agent shall not be held to have notice of any
change of authority of any Person, until receipt of notice thereof from the
Company. The Warrant Agent shall not be under any responsibility in respect of
the validity of this Warrant Agreement or the execution and delivery hereof or
in respect of the validity or execution of the Global Warrant Certificate
(except its countersignature thereof); nor shall it be responsible for any
breach by the Company of any covenant or condition contained in this Warrant
Agreement or in the Global Warrant Certificate; nor shall it by any act
hereunder be deemed to make any representation or warranty as to the
authorization or reservation of any shares of Common Stock to be issued pursuant
to this Warrant Agreement or any Warrants or as to whether any shares of Common
Stock will, when issued, be validly issued and fully paid and nonassessable. The
Warrant Agent and its agents shall not be liable and shall be indemnified by the
Company for any action taken or omitted, in the absence of bad faith, by the
Warrant Agent in reliance upon any instructions from the Company.

Section 6.09    Use of Agents. The Warrant Agent may execute and exercise any of
the rights or powers hereby vested in it or perform any duty hereunder either
itself or by or through its attorneys or agents provided that the Warrant Agent
shall remain responsible for the activities or omissions of any such agent or
attorney and reasonable care has been exercised in the selection and in the
continued employment of such attorney or agent.

 

32



--------------------------------------------------------------------------------

Section 6.10    Liability of Warrant Agent. The Warrant Agent shall incur no
liability or responsibility to the Company or to the Global Warrant Holder for
any action taken, suffered or omitted to be taken in reliance on any notice,
resolution, waiver, consent, order, certificate, or other paper, document or
instrument believed by it to be genuine and to have been signed, sent or
presented by the proper party or parties. The Company agrees to indemnify the
Warrant Agent and save it harmless against any and all costs, losses, expenses,
liabilities and damages that the Warrant Agent has paid, incurred or suffered
(or which it becomes obligated to pay, incur or suffer) by or to which it
becomes subject, including judgments, costs and reasonable counsel fees, for any
action taken, suffered or omitted to be taken by the Warrant Agent in the
execution or performance of this Warrant Agreement or otherwise arising in
connection with this Warrant Agreement, except as a result of the Warrant
Agent’s gross negligence, willful misconduct or bad faith (each as determined by
a final non- appealable judgment of a court of competent jurisdiction). For the
avoidance of doubt, nothing herein shall obligate the Company to advance any
amounts to the Warrant Agent in respect of contingent liabilities until such
liabilities actually are or become paid or payable. Notwithstanding anything
contained herein to the contrary, the Warrant Agent’s aggregate liability during
any term of this Warrant Agreement with respect to, arising from, or arising in
connection with this Warrant Agreement, or from all services provided or omitted
to be provided under this Warrant Agreement, whether in contract, or in tort, or
otherwise, is limited to, and shall not exceed, the amounts paid hereunder by
the Company to the Warrant Agent as fees and charges, but not including
reimbursable expenses, during the twelve (12) months immediately preceding the
event for which recovery from Warrant Agent is being sought. Neither party to
this Warrant Agreement shall be liable to the other party for any consequential,
indirect, punitive, special or incidental damages under any provisions of this
Warrant Agreement or for any consequential, indirect, punitive, special or
incidental damages arising out of any act or failure to act hereunder even if
that party has been advised of or has foreseen the possibility of such damages.

Section 6.11    Legal Proceedings. The Warrant Agent shall be under no
obligation to institute any action, suit or legal proceeding or to take any
other action likely to involve expense or that it reasonably believes would
subject it to expense or liability or risk of incurring expense or liability,
unless the Company, the Global Warrant Holder or any applicable Participant on
behalf of a Beneficial Owner shall furnish the Warrant Agent with indemnity or
other assurances for payment reasonably satisfactory to the Warrant Agent for
any costs and expenses which may be incurred, but this provision shall not
affect the power of the Warrant Agent to take such action as the Warrant Agent
may consider proper, whether with or without any such security or indemnity. The
Warrant Agent shall promptly notify the Company and the Global Warrant Holder in
writing of any claim made or action, suit or proceeding instituted against it
arising out of or in connection with this Warrant Agreement. The Warrant Agent
shall not have any duty or responsibility in the case of the receipt of any
written demand from any Beneficial Owner with respect to any action or default
by the Company, including, without limiting the generality of the foregoing, any
duty or responsibility to initiate or attempt to initiate any proceedings at law
or otherwise or to make any demand upon the Company.

 

33



--------------------------------------------------------------------------------

Section 6.12    Actions as Agent. The Warrant Agent shall act hereunder solely
as agent and not in a ministerial or fiduciary capacity. The duties and
obligations of the Warrant Agent shall be determined solely by the express
provisions of the Warrant Agreement, and the Warrant Agent shall not be liable
except for the performance of such duties and obligations as are specifically
set forth in the Warrant Agreement. No implied covenants or obligations shall be
read into the Warrant Agreement against the Warrant Agent. Subject to
Section 6.26 below and applicable securities laws, the Warrant Agent and any
stockholder, director, officer or employee of the Warrant Agent may buy, sell or
deal in any of the Warrants or other securities of the Company or become
pecuniarily interested in any transaction in which the Company may be
interested, or contract with or lend money to the Company or otherwise act as
fully and freely as though it were not Warrant Agent under this Warrant
Agreement. Notwithstanding anything to the contrary herein, none of the Warrant
Agent or its officers, directors, managers, employees, agents or other
representatives shall use Confidential Information (as defined in Section 6.26)
(a) for any purpose other than carrying out the transactions contemplated by
this Warrant Agreement, and (b) in contravention of applicable securities laws
(including, without limitation, laws prohibiting insider trading). The Warrant
Agent shall not be liable for any action taken, suffered or omitted to be taken
in connection with this Warrant Agreement except for its own gross negligence,
willful misconduct or bad faith (each as determined by a final non-appealable
judgement of a court of competent jurisdiction).

Section 6.13    Appointment and Acceptance of Agency. The Company hereby
appoints the Warrant Agent to act as agent for the Company in accordance with
the instructions set forth in this Warrant Agreement, and the Warrant Agent
hereby accepts the agency established by this Warrant Agreement and agrees to
perform the same upon the terms and conditions herein set forth or as the
Company and the Warrant Agent may hereafter agree.

Section 6.14    Successors and Assigns. All the covenants and provisions of this
Warrant Agreement by or for the benefit of the Company or the Warrant Agent
shall bind and inure to the benefit of their respective successors and assigns
hereunder.

Section 6.15    Notices. Any notice or demand authorized by this Warrant
Agreement to be given or made by the Warrant Agent or by the Global Warrant
Holder to or on the Company shall be sufficiently given or made if in writing
and sent by mail first-class, postage prepaid, addressed (until another address
is filed in writing by the Company with the Warrant Agent), as follows:

Stone Energy Corporation

625 E. Kaliste Saloom Road

Lafayette, Louisiana 70508

Attn: Lisa S. Jaubert

via Email to: jaubertls@stoneenergy.com

 

34



--------------------------------------------------------------------------------

with a copy to:

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Attn: Michael E. Dillard

Facsimile: 713-546-5401

via Email to: michael.dillard@lw.com

Any notice or demand authorized by this Warrant Agreement to be given or made by
the Global Warrant Holder or by the Company to or on the Warrant Agent shall be
sufficiently given or made if sent by mail first-class, postage prepaid,
addressed (until another address is filed in writing by the Warrant Agent with
the Company), as follows:

Computershare

8742 Lucent Boulevard, Suite 225

Highlands Ranch, CO 80129

Attention: Relationship Manager

Fax: 303-262-0610

With a copy to:

Computershare Inc.

Computershare Trust Company, N.A.

250 Royall Street

Canton, MA 02021

Attention: Legal Department

Any notice or demand authorized by this Warrant Agreement to be given or made to
the Global Warrant Holder shall be sufficiently given or made if sent by
first-class mail, postage prepaid to the last address of the Global Warrant
Holder as it shall appear on the Warrant Register.

Section 6.16    Applicable Law; Jurisdiction. The validity, interpretation and
performance of this Warrant Agreement and the Global Warrant Certificate shall
be governed in accordance with the laws of the State of New York, without giving
effect to the principles of conflicts of laws thereof that would result in the
application of law of another jurisdiction. The parties hereto irrevocably
consent to the jurisdiction of the courts of the State of New York and any
federal court located in such state in connection with any action, suit or
proceeding arising out of or relating to this Warrant Agreement. The Company
hereby acknowledges and agrees that its failure to perform its agreements and
covenants hereunder will cause irreparable injury to the Global Warrant Holder
for which damages, even if available, will not be an adequate remedy.
Accordingly, the Company hereby consents to the issuance of injunctive relief by
courts of the State of New York and any federal court located in such state to
compel performance of the Company’s obligations and to the granting by courts of
the State of New York and any federal court located in such state of the remedy
of specific performance of the Company’s obligations hereunder.

 

35



--------------------------------------------------------------------------------

Section 6.17    Waiver of Jury Trial. EACH OF THE COMPANY AND THE WARRANT AGENT
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS WARRANT
AGREEMENT OR A WARRANT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES,
AND THEREFORE EACH SUCH PERSON HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PERSON MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS WARRANT AGREEMENT OR A
WARRANT. EACH OF THE COMPANY AND THE WARRANT AGENT CERTIFIES AND ACKNOWLEDGES
THAT (a) NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (b) SUCH PERSON
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (c) SUCH PERSON
MAKES THIS WAIVER VOLUNTARILY, AND (d) SUCH PERSON HAS BEEN INDUCED TO ENTER
INTO THIS WARRANT AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 6.18    Benefit of this Warrant Agreement. Nothing in this Warrant
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
Person or corporation other than the parties hereto and the Global Warrant
Holder any right, remedy or claim under or by reason of this Warrant Agreement
or of any covenant, condition, stipulation, promise or agreement hereof, and all
covenants, conditions, stipulations, promises and agreements in this Warrant
Agreement contained shall be for the sole and exclusive benefit of the parties
hereto and their successors and of the Global Warrant Holder.

Section 6.19    Registered Global Warrant Holder. Prior to due presentment for
registration of Transfer, the Company and the Warrant Agent may deem and treat
the Person in whose name any Warrants are registered in the Warrant Register as
the absolute owner thereof for all purposes whatever (notwithstanding any
notation of ownership or other writing thereon made by anyone other than the
Company or the Warrant Agent) and neither the Company nor the Warrant Agent
shall be affected by any notice to the contrary or be bound to recognize any
equitable or other claim to or interest in any Warrants on the part of any other
Person and shall not be liable for any registration of Transfer of Warrants that
are registered or to be registered in the name of a fiduciary or the nominee of
a fiduciary unless made with actual knowledge that a fiduciary or nominee is
committing a breach of trust in requesting such registration of Transfer or with
such knowledge of such facts that its participation therein amounts to bad
faith.

Section 6.20    Headings. The Article and Section headings herein are for
convenience only and are not a part of this Warrant Agreement and shall not
affect the interpretation thereof.

Section 6.21    Counterparts. This Warrant Agreement may be executed in any
number of counterparts on separate counterparts, each of which so executed shall
be deemed to be an original, but all such counterparts shall together constitute
one and the same instrument. A signature to this Warrant Agreement
transmitted/executed electronically or by facsimile shall have the same
authority, effect and enforceability as an original signature.

 

36



--------------------------------------------------------------------------------

Section 6.22    Entire Agreement. This Warrant Agreement and the Global Warrant
Certificate constitute the entire agreement of the Company, the Warrant Agent
and the Global Warrant Holder with respect to the subject matter hereof and
supersede all prior agreements and undertakings, both written and oral, among
the Company, the Warrant Agent and the Global Warrant Holder with respect to the
subject matter hereof.

Section 6.23    Severability. Wherever possible, each provision of this Warrant
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Warrant Agreement.

Section 6.24    Damages. Without limiting any other provision of this Warrant
Agreement, if the Company willfully and knowingly fails to comply with any
provision of this Warrant Agreement or a Warrant, which failure results in any
material damages to the Global Warrant Holder, the Company shall pay to the
Global Warrant Holder such amounts as shall be sufficient to cover any costs and
expenses including, but not limited to, reasonable attorneys’ fees, including
those of appellate proceedings, incurred by the Global Warrant Holder in
collecting any amounts due pursuant hereto or in otherwise enforcing any of its
rights, powers or remedies hereunder.

Section 6.25    Survival. All provisions regarding indemnification, warranty,
liability and limits thereon shall survive the termination or expiration of this
Warrant Agreement.

Section 6.26    Confidential Information. The Warrant Agent and the Company
agree that (a) inter alia, personal, non-public holder information (“Non-Public
Information”) which is exchanged or received pursuant to the negotiation or the
carrying out of this Warrant Agreement and (b) the fees for services set forth
in the attached schedule (“Confidential Fees,” together with Non-Public
Information, “Confidential Information”) shall remain confidential, and shall
not be voluntarily disclosed to any other person, except disclosures pursuant to
bankruptcy proceedings, applicable securities laws or otherwise as may be
required by law, including, without limitation, pursuant to subpoenas from state
or federal government authorities.

Section 6.27    Force Majeure. Notwithstanding anything to the contrary
contained herein, the Warrant Agent will not be liable for any delays or
failures in performance resulting from acts beyond its reasonable control
including, without limitation, acts of God, terrorist acts, shortage of supply,
breakdowns or malfunctions, interruptions or malfunction of computer facilities,
or loss of data due to power failures or mechanical difficulties with
information storage or retrieval systems, labor difficulties, war, or civil
unrest.

[signature pages follow]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Warrant Agreement has been duly executed by the parties
hereto as of the day and year first above written.

 

STONE ENERGY CORPORATION By:  

/s/ Kenneth H. Beer

Name:   Kenneth H. Beer Title:   Executive Vice President and Chief Financial
Officer

 

[Signature Page to Warrant Agreement]



--------------------------------------------------------------------------------

COMPUTERSHARE INC. and COMPUTERSHARE TRUST COMPANY, N.A., collectively as
Warrant Agent: By:  

/s/ Daniel Deweever

Name:  

Daniel Deweever

Title:  

Product Director

 

[Signature Page to Warrant Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF INCREASES OR DECREASES IN WARRANTS

The initial Number of Warrants is 3,529,412. In accordance with the Warrant
Agreement dated as of February 28, 2017 among the Company and Computershare
Inc., a Delaware corporation, and its wholly owned subsidiary, Computershare
Trust Company, N.A., a federally chartered trust company, collectively as the
Warrant Agent, the following increases or decreases in the Number of Warrants
have been made:

 

Date

   Amount of increase
in Number of
Warrants
Evidenced by this
Global Warrant      Amount of
decrease in
Number of
Warrants
Evidenced by this
Global Warrant      Number of
Warrants
evidenced by this
Global Warrant
following such
increase or
decrease      Signature of
authorized signatory              



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GLOBAL WARRANT CERTIFICATE

[FACE]

 

No. [                    ]

CUSIP No. 861642114

UNLESS THIS GLOBAL WARRANT IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO STONE ENERGY
CORPORATION (THE “COMPANY”), THE CUSTODIAN OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

TRANSFER OF THIS GLOBAL WARRANT SHALL BE LIMITED TO TRANSFERS IN WHOLE, AND NOT
IN PART, TO THE COMPANY, DTC, THEIR SUCCESSORS AND THEIR RESPECTIVE NOMINEES.

 

A-1



--------------------------------------------------------------------------------

STONE ENERGY CORPORATION

February 28, 2017

NUMBER OF WARRANTS: Initially, 3,529,412 Warrants, subject to adjustment as
described in the Warrant Agreement dated as of February 28, 2017 between Stone
Energy Corporation and Computershare Inc. (“Computershare”), a Delaware
corporation, and its wholly owned subsidiary, Computershare Trust Company, N.A.,
a federally chartered trust company, collectively, with Computershare, as the
Warrant Agent (the “Warrant Agreement”), each of which is exercisable for one
share of Common Stock.

EXERCISE PRICE: Initially, $42.04 per Warrant, subject to adjustment as
described in the Warrant Agreement.

FORM OF PAYMENT OF EXERCISE PRICE: Cash, if Full Physical Settlement is
applicable, or Net Share Settlement.

FORM OF SETTLEMENT: Upon exercise of any Warrants represented hereby, the
Beneficial Owner shall be entitled to receive, at the Beneficial Owner’s
election, either (a) upon payment to the Warrant Agent of the Exercise Price
(determined as of the relevant Exercise Date), one share of Common Stock per
Warrant exercised, together with Cash in lieu of any fractional Warrants, or
(b) without any payment therefor, a number of shares of Common Stock equal to
the Net Share Amount, together with Cash in lieu of any fractional shares or
fractional Warrants, in each case, as described in the Warrant Agreement.

DATES OF EXERCISE: At any time, and from time to time, prior to 5:00 p.m., New
York City time, on the Expiration Date, each Beneficial Owner shall be entitled
to exercise all Warrants then represented hereby and outstanding (which may
include fractional Warrants) or any portion thereof (which shall not include any
fractional Warrants).

PROCEDURE FOR EXERCISE: Warrants may be exercised by surrendering the Warrant
Certificate evidencing such Warrant at the principal office of the Warrant Agent
(or successor warrant agent), with the Exercise Notice set forth on the reverse
of the Warrant Certificate duly completed and executed.

EXPIRATION DATE: The earlier of (i) February 28, 2021 and (ii) the date of
consummation of (A) any Qualified Asset Sale, (B) the sale, lease, conveyance or
other transfer of all or substantially all of the consolidated assets of the
Company and its Subsidiaries in one transaction or a series of related
transactions to any Person that is not a Qualified Asset Buyer or (C) any
Excepted Combination.

This Global Warrant Certificate certifies that:

Cede & Co., or its registered assigns, is the Global Warrant Holder of the
Number of Warrants (the “Warrants”) specified above (such number subject to
adjustment from time to time as described in the Warrant Agreement).

 

A-2



--------------------------------------------------------------------------------

In connection with the exercise of any Warrants, (a) the Company shall determine
the Full Physical Share Amount or Net Share Amount, as applicable, for each
Warrant, and (b) the Company shall, or shall cause the Warrant Agent to, deliver
to the exercising Beneficial Owner, on the applicable Settlement Date, for each
Warrant exercised, a number of shares of Common Stock equal to the relevant Full
Physical Share Amount or Net Share Amount, as applicable, together with Cash in
lieu of any fractional shares or fractional Warrants as described in the Warrant
Agreement.

Prior to the relevant Exercise Date as described more fully in the Warrant
Agreement, subject to Section 5.01 of the Warrant Agreement, Warrants will not
entitle the Global Warrant Holder to any of the rights of the holders of shares
of Common Stock.

Reference is hereby made to the further provisions of this Global Warrant
Certificate set forth on the reverse hereof, and such further provisions shall
for all purposes have the same effect as though fully set forth in this place.

This Global Warrant Certificate shall not be valid unless countersigned by the
Warrant Agent.

In the event of any inconsistency between the Warrant Agreement and this Global
Warrant Certificate, the Warrant Agreement shall govern.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Stone Energy Corporation has caused this instrument to be
duly executed.

Dated: February 28, 2017

 

STONE ENERGY CORPORATION By:  

 

Name:   Kenneth H. Beer Title:   Executive Vice President and Chief Financial
Officer

 

A-4



--------------------------------------------------------------------------------

Certificate of Authentication

These are the Warrants referred to in the above-mentioned Warrant Agreement.

Countersigned as of the date above written:

Computershare Inc. and Computershare Trust Company, N.A., collectively, as
Warrant Agent

 

By:  

 

  Authorized Officer

 

A-5



--------------------------------------------------------------------------------

[FORM OF REVERSE OF GLOBAL WARRANT CERTIFICATE]

Stone Energy Corporation

The Warrants evidenced by this Global Warrant Certificate are part of a duly
authorized issue of Warrants issued by the Company pursuant to the Warrant
Agreement, dated as of February 28, 2017 (the “Warrant Agreement”), between the
Company and Computershare Inc., a Delaware corporation and its wholly owned
subsidiary, Computershare Trust Company, N.A., a federally chartered trust
company, collectively, with Computershare, as the “Warrant Agent”, and are
subject to the terms and provisions contained in the Warrant Agreement, to all
of which terms and provisions the Global Warrant Holder consents by acceptance
of this Global Warrant Certificate. Without limiting the foregoing, all
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Warrant Agreement. A copy of the Warrant Agreement is on file
at the Warrant Agent’s Office.

The Warrant Agreement and the terms of the Warrants are subject to amendment as
provided in the Warrant Agreement.

This Global Warrant Certificate shall be governed by, and interpreted in
accordance with, the laws of the State of New York without regard to the
conflicts of laws principles thereof.

 

A-6



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

FOR VALUE RECEIVED, the undersigned assigns and Transfers the Warrant(s)
represented by this Certificate to:

 

 

Name, Address and Zip Code of Assignee and irrevocably appoints  

 

  Name of Agent

as its agent to Transfer this Warrant Certificate on the books of the Warrant
Agent.

[Signature page follows]

 

A-7



--------------------------------------------------------------------------------

Date: [                    ]

 

 

Name of Transferee By:  

 

Name:   Title:  

(Sign exactly as your name appears on the other side of this Certificate)

NOTICE: The signature(s) should be guaranteed by an eligible guarantor
institution (banks, stockbrokers, savings and loan associations and credit
unions with membership in an approved signature guarantee medallion program),
pursuant to S.E.C. Rule 17Ad-15.

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF EXERCISE NOTICE

Computershare Trust Company, NA

Address

Attention: Transfer Department

Re:    Stone Energy Corporation Warrant Agreement, dated as of February 28, 2017
(the “Warrant Agreement”)

The undersigned (the “Registered Warrant Holder”) hereby irrevocably exercises
the right represented by the Global Warrant Certificate No. [    ] held for its
benefit through the book-entry facilities of The Depository Trust Company (the
“Depository”), to exercise warrants and receive the consideration deliverable in
exchange therefor pursuant to the following settlement method (check one):

☐    elects for Full Physical Settlement to apply to the Exercised Warrants
pursuant to Section 3.03(b) of the Warrant Agreement and confirms that it will,
prior to 11:00 a.m., New York City time, on the Settlement Date, pay an amount
equal to the Exercise Price (determined as of the relevant Exercise Date),
multiplied by the number of Exercised Warrants, by federal wire or other
immediately available funds payable to the order of the Company to the account
maintained by the Warrant Agent; or

☐    elects for Net Share Settlement to apply to the Exercised Warrants pursuant
to Section 3.03(c) of the Warrant Agreement.

Please check below if this exercise is contingent upon a registered public
offering, Fundamental Equity Change, any Qualified Asset Sale, the sale, lease,
conveyance or other transfer of all or substantially all of the consolidated
assets of the Company and its Subsidiaries in one transaction or a series of
related transactions to any Person that is not a Qualified Asset Buyer, any
Excepted Combination or any other transaction or event in accordance with
Section 3.02(f) of the Warrant Agreement.

☐    This exercise is being made in connection with a registered public
offering, Fundamental Equity Change, any Qualified Asset Sale, the sale, lease,
conveyance or other transfer of all or substantially all of the consolidated
assets of the Company and its Subsidiaries in one transaction or a series of
related transactions to any Person that is not a Qualified Asset Buyer, any
Excepted Combination or any other transaction or event; provided, that in the
event that such transaction shall not be consummated, then this exercise shall
be deemed revoked.

THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO CLOSE OF
BUSINESS ON THE EXPIRATION DATE. THE WARRANT AGENT SHALL NOTIFY YOU OF THE
ADDRESS AND PHONE NUMBER WHERE YOU CAN CONTACT THE WARRANT AGENT AND TO WHICH
WARRANT EXERCISE NOTICES ARE TO BE SUBMITTED.

 

B-1



--------------------------------------------------------------------------------

ALL CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE THE
MEANINGS SET FORTH IN THE WARRANT AGREEMENT.

 

B-2



--------------------------------------------------------------------------------

By:  

 

  Authorized Signature   Address:   Telephone:

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FEE SCHEDULE

The Company shall pay the Warrant Agent for performance of its services under
this Warrant Agreement such compensation as shall be agreed in writing between
the Company and the Warrant Agent.

 

C-1